--------------------------------------------------------------------------------

Exhibit 10.42
 
 
[*] indicates that a confidential portion of the text of this agreement has been
omitted.


COLLABORATION AND LICENSE AGREEMENT


This Collaboration and License Agreement (the “Agreement”) is made and entered
into as of December 30, 2010 (the “Effective Date”) by and between XOMA Ireland
Limited, a company with limited liability organized under the laws of the
Republic of Ireland, having a place of business at 26 Upper Pembroke Street,
Dublin 2, Ireland (“XOMA”) on the first part, and Les Laboratoires Servier, a
corporation organized and existing under the laws of France, having offices at
22 rue Garnier, 92200 Neuilly-sur-Seine, France and Institut de Recherches
Servier, a corporation organized and existing under the laws of France, having
offices at 3 rue de la République, 92150 Suresnes, France (these two entities
jointly referred to as “Servier”) on the second part.  XOMA and Servier are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.


Recitals


A.           Servier is a pharmaceutical company committed to researching,
developing, manufacturing and marketing novel products of high therapeutic value
for human medicine.


B.           XOMA owns and controls certain intellectual property related to and
has conducted clinical trials with respect to its proprietary IL-1β antibody
designated as XOMA 052.


C.           Servier and XOMA desire to establish a collaboration for the
continued development,  regulatory approval and commercialization of products
containing XOMA 052, with XOMA retaining certain exclusive development and
commercialization rights in the U.S. and in Japan and Servier having exclusive
development and commercialization rights in the rest of the world, in accordance
with the terms and conditions set forth herein.


Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:


1.           Definitions


Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.


1.1           “Acquiror” has the meaning set forth in Section 15.5.


1.2           “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party.  For the purposes of the definition in
this Section 1.2, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under the common control with”) means the actual
power, either directly or indirectly through one (1) or more intermediaries, to
direct or cause the direction of the management and policies of such entity by
the ownership of at least fifty percent (50%) of the voting stock of such
entity.

 
1

--------------------------------------------------------------------------------

 

1.3           “Alliance Manager” has the meaning set forth in Section 2.7.


1.4           “Behçet’s Disease” means a rare inflammatory disorder, also
referred to as Behçet’s Syndrome, involving the small blood vessels.


1.5           “Behçet’s Pivotal Trial” means an adequate and well-controlled
study (as defined in 21 CFR § 314.126) or foreign equivalent thereof to be
conducted with the Product for use in the treatment of Behçet’s Uveitis, as
further detailed in the Behçet’s Uveitis Development Plan.


1.6           “Behçet’s Uveitis” means inflammation of the uvea, resulting from
Behçet’s Disease.


1.7           “Behçet’s Uveitis Development Plan” has the meaning set forth in
Section 3.3(a).


1.8           “Biosimilar Product” means, with respect to the Product in a given
country of the Licensed Territory or Retained Territory, any pharmaceutical
biologic product that (a) is similar to the Product; (b) has the same route of
administration as the Product; (c) obtained regulatory approval under a
biosimilar application submitted in accordance with the then-current rules and
regulations in such country that referred to or relied on data submitted by
Servier, or one of its Affiliates or sublicensees, in an application for
Regulatory Approval for the Product in such country; and (d) is sold in the same
country as the Product by a Third Party that is not a sublicensee of Servier or
its Affiliates and did not purchase such product in a chain of distribution that
included any of Servier or its Affiliates or sublicensees.


1.9           “BLA” means a Biologic License Application, as defined in the
United States Public Health Service Act, as amended, and applicable regulations
promulgated thereunder by the FDA, or any equivalent application that replaces
such application in the U.S.


1.10           “Bulk Drug Substance” means Licensed Antibody in bulk form.


1.11           “Cardiometabolic Field” means the prevention or treatment of
Cardiometabolic Indications.


1.12           “Cardiometabolic Indications” means: (i) [*]; (ii) Type 2
diabetes (diabetes mellitus type 2); and (iii) [*].


1.13           “Cardiometabolic Indications Option” has the meaning set forth in
Section 3.5.


1.14           “Claims” has the meaning set forth in Section 13.1.

 
2

--------------------------------------------------------------------------------

 

1.15           “CMC Activities” means the Manufacturing and other activities
necessary or useful for generating the CMC Information required for Regulatory
Approval of the Licensed Product, including Manufacture of validation and/or
clinical trial materials, that are necessary or useful to obtain or maintain
Regulatory Approval of a Product.


1.16           “CMC Costs” means all costs incurred by or on behalf of either
Party that are [*].  CMC Costs shall include [*].  For clarity, [*].


1.17           “CMC Information” means Information related to the chemistry,
manufacturing and controls of the Bulk Drug Substance or Licensed Product, as
specified by FDA or other applicable Regulatory Authority.


1.18           “Commercialization Plan” has the meaning set forth in Section
5.4.


1.19           “Commercialize” means to promote, market, distribute, sell (and
offer for sale or contract to sell) or provide product support for a Product.
For clarity, “Commercializing” and “Commercialization” have a correlative
meaning.


1.20           “Committee” means the JEC, JSC, JDC and/or JMC, or any other
committee established by the Parties pursuant to Section 2.1, as the case may be


1.21           “Competing Product” means any pharmaceutical product other than
the Product, which binds to, and inhibits or modulates, IL-1 as its primary mode
of action.


1.22           “Confidential Information” of a Party means any and all
Information of such Party that is disclosed to the other Party under this
Agreement, whether in oral, written, graphic, or electronic form. All
Information disclosed by either Party or its Affiliates pursuant to the Mutual
Confidentiality Agreement between Servier and [*] dated 01/11/2010 (the
“Confidentiality Agreement”) shall be deemed to be such Party’s Confidential
Information disclosed hereunder.


1.23           “Controlled” means, with respect to any compound, material,
Information or intellectual property right, that the applicable Party owns or
has a license to such compound, material, Information or intellectual property
right and has the ability to grant to the other Party access, a license or a
sublicense (as applicable) to such compound, material, Information or
intellectual property right as provided for herein without violating the terms
of any agreement or other arrangements with any Third Party existing at the time
such Party would be first required hereunder to grant the other Party such
access, license or sublicense.


1.24           “Current Good Manufacturing Practice” or “cGMP” means the
then-current standards for the manufacture of pharmaceutical products, pursuant
to (a) the FD&C Act (21 U.S.C. 321 et seq.); (b) relevant United States
regulations in Title 21 of the United States Code of Federal Regulations
(including Parts 11, 210, and 211); (c) EC Directive 2003/94 EC of October 8,
2003; (d) the EC Guide to Good Manufacturing Practice for Medicinal Intermediate
Products; (e) the International Conference on Harmonization (ICH) ICH Q7A Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients; (f) any
Japanese laws, rules, guidelines, or regulations corresponding to the subject
matter of the foregoing; and (g) all additional Regulatory Authority documents
or regulations that replace, amend, modify, supplant or complement any of the
foregoing.

 
3

--------------------------------------------------------------------------------

 

1.25           “CV Indication” means the first cardiovascular indication to be
determined by the JSC and approved by the JEC.


1.26           “CV Indication Development Plan” has the meaning set forth in
Section 3.4(a).


1.27           “Develop” or “Development” means, with respect to a Product, all
activities relating to preparing and conducting non-clinical studies and other
analyses, clinical studies, and regulatory activities (e.g., preparation of
regulatory applications).


1.28           “Development Budget” has the meaning set forth in Section 3.2(a).


1.29           “Development Costs” means all costs incurred by or on behalf of
either Party [*]. Development Costs shall specifically exclude any costs
[*].  Development Costs shall include [*].


1.30           “Diligent Efforts” means, with respect to a Party’s obligations
under this Agreement, the carrying out of such obligations or tasks with a level
of efforts and resources consistent with the level of efforts and resources each
Party usually dedicates to, and consistent with the commercially reasonable
practices of a similarly situated company in the pharmaceutical industry (in the
case of Servier) or biotechnology industry (in the case of XOMA) for, the
research, development or commercialization of a similarly situated
pharmaceutical product as the Product and at a similar stage of development or
commercialization, taking into account efficacy, safety, patent and regulatory
exclusivity, anticipated or approved labeling, present and future market
potential, competitive market conditions, the profitability of the Product in
light of pricing and reimbursement issues, and all other relevant
factors.  Diligent Efforts shall be determined on a market-by-market or country
by country basis, and indication-by-indication basis, and it is anticipated that
the level of efforts required shall be different for different markets and
indications and shall change over time, reflecting changes in the status of the
Product and markets involved.  It is also anticipated that the application of
Diligent Efforts may result, in the case of Servier, in its determination not to
seek Regulatory Approval for and/or Commercialize the Product in one or more
countries of the Licensed Territory that are other than the Significant Markets.


1.31           “Dollars” or “$” means the legal tender of the United States of
America.


1.32           “Early Option Exercise” has the meaning set forth in Section
3.5(a).


1.33           “Early Option Exercise Date” has the meaning set forth in Section
3.5(a).


1.34           “Effective Date” has the meaning set forth in the first paragraph
of this Agreement.


1.35           “EMA” means the European Medicines Agency or any successor
entity.

 
4

--------------------------------------------------------------------------------

 

1.36           “EU” means the European Union, as its membership may be altered
from time to time, and any successor thereto.  The member countries of the
European Union as of the Effective Date are Austria, Belgium, Bulgaria, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and United Kingdom as well
as Norway and Iceland.


1.37            “Executive Officers” means the Chief Executive Officer of XOMA
and the Chief Executive Officer of Servier (or their respective designees).


1.38           “FDA” means the United States Food and Drug Administration, and
any successor thereto.


1.39           “First Commercial Sale” means, with respect to a Product in a
particular country, the first commercial sale of such Product in such country
after all needed Regulatory Approvals have been obtained in such country.  Sale
of a Product by Servier to an Affiliate or a sublicensee shall not constitute a
First Commercial Sale; in addition, in no event shall any sales for
pre-marketing, testing, or sampling be deemed a First Commercial Sale.


1.40           “Flash 2b Report” means the flash report of the results of the
Phase 2b Study containing information with respect to whether the primary and
secondary endpoints were met, expected to be produced within seven (7) days of
the database lock for such study.


1.41           “Full Data Set” means the full data set from the Phase 2b Study,
including safety information (but which is not the final report of such study),
expected to be produced within [*] days of the database lock for such study.


1.42           “Global Research and Development Plan” has the meaning set forth
in Section 3.2(a).


1.43           “Governmental Authority” means any multi-national, federal,
state, local, municipal, provincial or other government authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).


1.44           “IFRS” means International Financial Reporting Standards, as they
exist from time to time, consistently applied.


1.45           “IL-1β” means a cytokine protein with a human proprotein form
represented by the sequence of amino acids 1-269 of GenBank Accession Number
NP_000567.1 and a human mature protein form represented by the sequence of amino
acids 117-269 of GenBank Accession Number NP_000567.1.


1.46           “IND” means an Investigational New Drug Application submitted to
the FDA for approval to commence human clinical trials, or the foreign
equivalent of such application in a country other than the U.S.

 
5

--------------------------------------------------------------------------------

 

1.47           “Indemnified Party” has the meaning set forth in Section 13.3.


1.48           “Indemnifying Party” has the meaning set forth in Section 13.3.


1.49           “Information” means all information, techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, data, results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results or descriptions, software and algorithms.


1.50           “Initial Behçet’s Development Plan” has the meaning set forth in
Section 3.3(a).


1.51           “Initial T2D Development Plan” has the meaning set forth in
Section 3.4(a).


1.52           “Initiation” of a clinical trial means the first dosing of the
first subject in such clinical trial.


1.53           “Joint Executive Committee” or “JEC” has the meaning set forth in
Section 2.2(a).


1.54           “Joint Inventions” has the meaning set forth in Section 9.1.


1.55           “Joint Invention Patents” has the meaning set forth in Section
9.1.


1.56           “Joint Manufacturing Committee” or “JMC” has the meaning set
forth in Section 2.5(a).


1.57           “Joint Research and Development Committee” or “JDC” has the
meaning set forth in Section 2.4(a).


1.58           “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 2.3(a).


1.59           “Late Option Exercise” has the meaning set forth in Section
3.5(b).


1.60           “Late Option Exercise Date” has the meaning set forth in Section
3.5(b).


1.61           “Laws” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.


1.62           “Lead Cardiometabolic Indications” means Type 2 diabetes and [*].


1.63           “Licensed Antibody” means: XOMA 052 (gevokizumab), an IgG2
humanized monoclonal antibody that binds to IL-1b, as well as any fragment,
derivative, modification or subunit of such antibody.

 
6

--------------------------------------------------------------------------------

 

1.64           “Licensed Product” means any therapeutic or prophylactic product
that comprises or incorporates the Licensed Antibody as an active pharmaceutical
ingredient alone or in combination with one or more other active agents.


1.65           “Licensed Territory” means all countries in the world other than
the Retained Territory.


1.66           “Major Cardiometabolic Indications” means any of the following:
(a)  Type 2 diabetes (diabetes mellitus type 2); or (b) any of the following
indications that Servier determines, in good faith and in consultation with
XOMA, have projected annual peak sales in the Licensed Territory of the
applicable Product of at least [*].


1.67           “Major European Countries” means France, Germany, Italy, Spain
and the United Kingdom.


1.68           “Major Markets” means the U.S., each of the Major European
Countries, and Japan.


1.69           “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Bulk Drug Substance, Licensed Antibody,
Products, or any raw materials or packaging materials with respect thereto, or
any intermediate of any of the foregoing, including process and cost
optimization, process development, qualification and validation, equipment and
facility qualification and validation, commercial manufacture, stability and
release testing, quality assurance and quality control.  For clarity,
“Manufacture” and “Manufactured” have correlative meanings.


1.70           “Manufacturing Plan” has the meaning set forth in Section 6.2.


1.71           “Marketing Authorization Application” or “MAA” means: (a) in the
United States, a BLA, and (b) in any other country or regulatory jurisdiction,
an equivalent application for regulatory approval required before commercial
sale or use of a Product (or with respect to a subsequent indication) in such
country or regulatory jurisdiction.


1.72           “Material Impact” means, with respect to a Party, a material
adverse impact on the regulatory status or the commercial sales of the Product
in such Party’s applicable territory.


1.73           “Materials” means all compositions of matter, cells, cell lines,
assays, samples, animal models and physical, biological or chemical material,
but excluding Bulk Drug Substance or Product transferred in accordance with
Article 6.


1.74           “MHLW” means the Japanese Ministry of Health, Labour and Welfare
or any successor entity.

 
7

--------------------------------------------------------------------------------

 

1.75           “Net Sales” Except as provided below with respect to clinical
trial samples, in the case of sales by or for the benefit of Servier, its
Affiliates, and its sublicensees (the “Seller”) to independent, unrelated
persons (“Buyers”) in bona fide arm’s length transactions, “Net Sales” means the
gross amount billed or invoiced by Seller with respect to the Product, less the
following deductions, in each case to the extent actually allowed and taken by
such Buyers and not otherwise recovered by or reimbursed to Seller in connection
with such  Product (“Permitted Deductions”): [*].  “Net Sales” shall not include
any consideration received with respect to a sale, use or other disposition of
any Product in a country as part of a clinical trial necessary to obtain
Regulatory Approval in such country. All of the foregoing elements of Net Sales
calculations shall be determined in accordance with IFRS or successor standards
and guidelines thereto. In the case of transfers of  Product between any of
Servier, its sublicensees, and affiliates of any of the foregoing, for
subsequent sale, rental, lease or other transfer of such Products to third
parties, Net Sales shall be the gross invoice or contract price charged to the
third party customer for that Product, less the deductions set forth in clauses
(i) through (viii) above.


In the event that a Product consists of a combination of the Licensed Antibody
with one or more other active agents, Net Sales, for the purpose of determining
royalty payments, shall be discussed and agreed to by the Parties taking into
account the relative value of the Licensed Antibody and of the other active
agents.


1.76           “New Servier Patents” means any Patent Controlled by Servier or
its Affiliates at any time during the Term that (a) is useful for the
Development, Manufacture or Commercialization of the Licensed Antibody or
Product in the Territory, (b) is not a Servier Collaboration Patent, and (c)
provided that, to the extent Servier has paid or is required to pay any
royalties or other amounts to any Third Party for use or assignment to it of any
such Patent, XOMA has agreed prior to its acceptance of a license to such Patent
to pay its portion of such fees or royalties.  For clarity, the use of
“Affiliate” in this definition shall exclude any Third Party that becomes an
Affiliate of Servier.


1.77           “Patent” means all: (a) unexpired letters patent (including
inventor’s certificates) which have not been held invalid or unenforceable by a
court of competent jurisdiction from which no appeal can be taken or has been
taken within the required time period (and which have not been admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise, or been
abandoned in accordance with or as permitted by the terms of this Agreement or
by mutual written agreement), including any substitution, extension,
registration, confirmation, reissue, re-examination, supplementary protection
certificates, confirmation patents, patent of additions, renewal or any like
filing thereof; (b) pending applications for letters patent which have not been
canceled, withdrawn from consideration, finally determined to be unallowable by
the applicable governmental authority or court for whatever reason (and from
which no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
applications; and (c) any international counterparts to (a) and (b) above.


1.78           “Permitted Deductions” has the meaning set forth in Section 1.73.

 
8

--------------------------------------------------------------------------------

 

1.79           “Phase 2 Clinical Trial” means a study of the Product in human
patients to determine initial efficacy, pharmacological effect, or dose range
and/or regimen finding before embarking on any Phase 3 Clinical Trial, as
further defined in 21 C.F.R. 312.21(b), as amended from time to time, or the
corresponding foreign regulations.


1.80           “Phase 2a Study” means that certain Phase 2a clinical trial being
conducted by XOMA or its Affiliates as of the Effective Date and referred to as
X052118, with respect to the Product in Type 2 diabetes.


1.81           “Phase 2 Results Package” means all of the following: (a) the
interim top line data summary from the Phase 2a Study, (b) the Flash 2b Report,
and (c) all then-existing safety data related to the Product.


1.82           “Phase 2b Study” means that certain Phase 2b clinical trial being
conducted by XOMA or its Affiliates as of the Effective Date and referred to as
X052078, with respect to the Product in Type 2 diabetes.


1.83           “Phase 3 Clinical Trial” means a pivotal study (whether or not
denominated a “Phase 3” clinical study under applicable regulations) in human
patients with a defined dose or a set of defined doses of a Product designed to
ascertain efficacy and safety of such Product for the purpose of enabling the
preparation and submission of Marketing Authorization Applications to the
competent Regulatory Authorities in a country of the Licensed Territory or
Retained Territory, as further defined in 21 C.F.R. 312.21(c), as amended from
time to time, or the corresponding foreign regulations.


1.84            “Pre-Exercise Period” means the period running from the
Effective Date until the later of (i) Early Option Exercise, (ii) Late Option
Exercise or (iii) expiration of the Cardiometabolic Indications Option
unexercised.


1.85           “Product” means any Licensed Product in final form.


1.86           “Product Infringement” has the meaning set forth in Section
9.4(a).


1.87           “Product Marks” has the meaning set forth in Section 5.5.


1.88           “Product Specifications” means the specifications for Bulk Drug
Substance, attached hereto as Exhibit 1.88, which shall be updated (a) as
required in connection with obtaining Regulatory Approval or continuing
compliance with regulatory requirements and (b) as agreed upon in writing from
time to time by Servier and XOMA.


1.89           “Quality Agreement” has the meaning set forth in Section 6.10.


1.90           “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, but excluding pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national, supra-national (e.g., the European Commission or the Council of the
EU), regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, that are necessary for the manufacture,
distribution, use or sale of a Product in a regulatory jurisdiction.

 
9

--------------------------------------------------------------------------------

 

1.91           “Regulatory Authority” means the applicable national (e.g., the
FDA), supra-national (e.g., the EMA), regional, state or local regulatory
agency, department, bureau, commission, council or other governmental entity
that, in each case, governs the Regulatory Approval of a Product in such
applicable regulatory jurisdiction.


1.92           “Regulatory Materials” means regulatory applications,
submissions, notifications, registrations, Regulatory Approvals and/or other
filings made to or with, or other approvals granted by, a Regulatory Authority
that are necessary or reasonably desirable in order to Develop, Manufacture,
market, sell or otherwise Commercialize a Product in a particular country or
regulatory jurisdiction.


1.93           “Remaining Field” means the prevention or treatment of all human
diseases or conditions (including uveitis and Behçet’s Uveitis), other than
those human diseases and conditions comprising the Cardiometabolic Field.


1.94           “Retained Territory” means (a) the U.S. and (b) Japan, including
its territories and possessions.


1.95           “Retained Territory License Agreement” has the meaning set forth
in Section 3.1(b).


1.96           “Servier Collaboration Patent(s)” means any Sole Invention
Patent(s) owned by Servier or its Affiliates pursuant to Section 9.1.


1.97           “Servier Indemnitees” has the meaning set forth in Section 13.2.


1.98           “Servier Know-How” means all Information and Materials that are
Controlled by Servier or its Affiliates as of the Effective Date or during the
Term and are necessary or useful for the Development, Manufacture or
Commercialization of the Bulk Drug Substance or Product and provided that, to
the extent Servier has paid or is required to pay any royalties or other amounts
to any Third Party for use or assignment to it of any such Information and/or
Materials, XOMA has agreed prior to its acceptance of a license to such
Information and/or Materials, to pay its portion of such fees or royalties. For
clarity, the use of “Affiliate” in this definition shall exclude any Third Party
that becomes an Affiliate of Servier.


1.99           “Servier Patents” means any (a) New Servier Patents and (b)
Servier Collaboration Patents.


1.100           “Servier Technology” means the Servier Patents and Servier
Know-How and Servier’s interest in the Joint Invention Patents.


1.101           “Servier Withholding Tax Action” has the meaning set forth in
Section 8.14(c).

 
10

--------------------------------------------------------------------------------

 

1.102           “Significant Markets” means [*].


1.103           “Sole Inventions” has the meaning set forth in Section 9.1.


1.104           “Sole Invention Patents” has the meaning set forth in Section
9.1.


1.105           “Specific Diligent Efforts” means, [*].


1.106           “Successful EOP2 Meeting” means an FDA End of Phase 2 meeting at
which, [*].


1.107           “Supply Agreement” has the meaning set forth in Section 6.5(b).


1.108           “T2D Development Plan” has the meaning set forth in Section
3.4(a).


1.109           “T2D Phase 2 Studies” means collectively the Phase 2a Study and
the Phase 2b Study.


1.110           “Term” has the meaning set forth in Section 11.1.


1.111           “Territory-Specific Work” means any clinical or non-clinical
study performed by a Party that is required only by Regulatory Authorities in
that Party’s territory (i.e., the Licensed Territory with respect to Servier, or
the Retained Territory with respect to XOMA), and not by the Regulatory
Authorities in the other Party’s territory.


1.112           “Third Party” means any person or entity other than: (a) XOMA;
(b) Servier; or (c) an Affiliate of either Party.


1.113           “Third Party Partner” has the definition set forth in Section
3.1(b).


1.114           “Unsponsored Work” has the meaning set forth in Section 3.8(b).


1.115           “U.S.” means the United States of America, including all
possessions and territories thereof.


1.116           “XOMA Background Patents” means those Patents listed on Exhibit
1.116 as of the Effective Date.


1.117           “XOMA Collaboration Patent(s)” means any Sole Invention
Patent(s) owned by XOMA or its Affiliates pursuant to Section 9.1.


1.118           “XOMA Indemnitees” has the meaning set forth in Section 13.1.


1.119           “XOMA Know-How” means all Information and Materials that are
Controlled by XOMA or its Affiliates as of the Effective Date or during the Term
and are necessary or useful for the Development, Manufacture or
Commercialization of a Licensed Product or Manufacture of Bulk Drug Substance,
including the Know-How listed on Exhibit 1.119 attached hereto.  For clarity,
the use of “Affiliate” in this definition shall exclude any Third Party that
becomes an Affiliate of XOMA.

 
11

--------------------------------------------------------------------------------

 

1.120           “XOMA Manufacturing Costs” means [*].  XOMA Manufacturing Costs
shall not include [*].  For purposes of this definition, [*].


1.121           “XOMA Patents” means the XOMA Background Patents and the XOMA
Collaboration Patents.


1.122           “XOMA Technology” means the XOMA Patents and XOMA Know-How and
XOMA’s interest in the Joint Invention Patents.



 
2.           Collaboration; Committees


2.1           Collaboration Overview.  The Parties desire and intend to
collaborate with respect to the Development, Manufacture and Commercialization
of Products as and to the extent set forth in this Agreement, focusing initially
on the Development of the Product for Behçet’s Uveitis and the Lead
Cardiometabolic Indications, with XOMA retaining rights to the Product with
respect to the Remaining Field in the Retained Territory, Servier being granted
exclusive rights to the Product with respect to all indications (i.e., the
Remaining Field and the Cardiometabolic Field) in the Licensed Territory and the
Cardiometabolic Indications in the Retained Territory, and XOMA having an option
to re-acquire such rights in the Retained Territory as set forth in this
Agreement (the “Collaboration”).  The Parties intend that their respective
organizations will work together to facilitate the success, effectiveness and
quality of the Collaboration to maximize the commercial opportunity for the
Product to the benefit of both Parties, all in accordance with the terms and
conditions of this Agreement.  The Parties shall establish the committees as
described in this Article 2 and may from time-to-time establish other committees
or sub-committees to report to the Joint Steering Committee in order to
effectively implement the Collaboration as jointly agreed by the Parties.


2.2           Joint Executive Committee.


(a)           Establishment.  Within thirty (30) days after the Effective Date,
the Parties shall establish a joint executive committee (the “Joint Executive
Committee” or “JEC”), all in accordance with this Section 2.2.  Each Party shall
initially appoint at least three (3) representatives to the JEC.  The JEC
membership and procedures are further described in Section 2.8.


(b)           Specific Responsibilities of the JEC.  The JEC shall in
particular, in accordance with the decision-making principles set forth in
Section 2.9, manage the overall Collaboration (including but not limited to the
intellectual property strategy, resources allocation and major changes to the
Collaboration requiring amendments to the Agreement) and resolve any disputed
matter of the JSC.


2.3           Joint Steering Committee.

 
12

--------------------------------------------------------------------------------

 

(a)           Establishment.  Within thirty (30) days after the Effective Date,
the Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”) to monitor and oversee their activities under this
Agreement, all in accordance with this Section 2.3.  Each Party shall initially
appoint at least three (3) representatives to the JSC.  The JSC membership and
procedures are further described in Section 2.8.


(b)           Specific Responsibilities of the JSC.  The JSC shall in
particular, in accordance with the decision-making principles set forth in
Section 2.9:


(i)           coordinate the activities of the Parties under this Agreement,
including facilitating communications between the Parties with respect to the
Development, Manufacture and Commercialization of Licensed Antibody, Bulk Drug
Substance, and Product;


(ii)           provide a forum for discussion of the Development, Manufacture,
and Commercialization of the Product;


(iii)           review and approve the T2D Development Plan and the Behçet’s
Uveitis Development Plan and any other Global Research and Development Plans and
associated Development Budgets and any annual or interim updates and proposed
amendments thereto;


(iv)           review and approve the Manufacturing Plan and associated budget
and any annual or interim updates and proposed amendments thereto;


(v)           review and discuss Servier’s Commercialization Plan and related
activities with respect to the Product throughout the Licensed Territory and (if
applicable) the Retained Territory, including pre-launch and go-to-market
strategies;


(vi)           direct and oversee the JDC, JMC and any other operating committee
established by the JSC, on all significant issues that fall within the purview
of such committees;


(vii)           attempt to resolve issues presented to it by, and disputes
within, the other Committees, including the JDC and JMC, in accordance with
Section 2.9; and


(viii)           perform such other duties as are expressly assigned to the JSC
in this Agreement, and perform such other functions as appropriate to further
the purposes of this Agreement as may be allocated to it by written agreement of
the Parties.


2.4           Joint Research and Development Committee.


(a)           Establishment.  Within thirty (30) days after the Effective Date,
the Parties shall establish a joint research and development committee (the
“Joint Research and Development Committee” or “JDC”) to monitor and coordinate
the Development of Products under this Agreement.  Each Party shall initially
appoint at least three (3) representatives to the JDC.  The JDC membership and
procedures are further described in Section 2.8.

 
13

--------------------------------------------------------------------------------

 

(b)           Specific Responsibilities of the JDC. The JDC shall in particular,
in accordance with the decision-making principles set forth in Section 2.9:


(i)           coordinate the activities of the Parties under and oversee the
implementation of the T2D Development Plan,  the Behçet’s Development Plan, [*],
and any other Global Research and Development Plans agreed to by the Parties;


(ii)           prepare annual and interim updates to the Global Research and
Development Plans;


(iii)           provide a forum for and facilitate communications between the
Parties with respect to the Development of the Product, including any additional
indications proposed by either Party to be jointly pursued;


(iv)           monitor and coordinate all regulatory actions, communications and
submissions for Products under each Global Research and Development Plan;


(v)           perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Development of Products, as
directed by the JSC or the JEC; and


(vi)           review proposed Unsponsored Work and Territory-Specific Work.


2.5           Joint Manufacturing Committee.


(a)           Establishment.  Within thirty (30) days after the Effective Date,
the Parties shall establish a joint manufacturing committee (the “Joint
Manufacturing Committee” or “JMC”) to monitor and oversee the CMC Activities and
other activities related to the Manufacture of Bulk Drug Substance and the
Product, for Development and Commercial use under this Agreement.  Each Party
shall initially appoint at least three (3) representatives to the JMC.  The JMC
membership and procedures are further described in Section 2.8.


(b)           Specific Responsibilities of the JMC. The JMC shall in particular,
in accordance with the decision-making principles set forth in Section 2.9:


(i)           discuss, approve and oversee implementation of and progress
against the Global Research and Development Plans as they relate to CMC
Activities;


(ii)           review the Manufacturing Plan and associated budget and propose
updates and amendments thereto to the JSC, for approval;


(iii)           coordinate and facilitate cooperation and flow of Information
between the Parties with respect to the Manufacture and supply of Bulk Drug
Substance and the Product for clinical and commercial use in accordance with
Article 6;


(iv)           coordinate and facilitate the transfer from XOMA to Servier of
the XOMA Know-How as and to the extent provided in Article 6; and

 
14

--------------------------------------------------------------------------------

 

(v)           perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Manufacture of Bulk Drug
Substance or the Product, as directed by the JSC or the JEC.


2.6           Program Director.  Within thirty (30) days after the Effective
Date, each Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development, to act as its program director
under this Agreement (the “Program Director”).  The Program Directors shall
serve as the primary contact points between the Parties for the purpose of
providing each Party with information on the progress of each Party’s
development activities under this Agreement on a day to day basis.  The Program
Directors shall also be primarily responsible for facilitating the flow of
information and otherwise promoting communication, coordination and
collaboration between the Parties.  The Program Directors shall attend all JSC
and JDC meetings, and shall have the right to attend all other Committee
meetings except the JEC meetings, and shall support the co-chairpersons of each
Committee in the discharge of their responsibilities.  A Program Director may
also bring any matter in relation to the Development to the attention of any
Committee if such Program Director reasonably believes that such matter warrants
such attention.  Each Party may replace its Program Director at any time upon
written notice to the other Party.


2.7           Alliance Manager.  Within thirty (30) days after the Effective
Date, each Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development and commercialization issues, to act
as its alliance manager under this Agreement (the “Alliance Manager”).  The
Alliance Managers shall serve as the primary business contact points between the
Parties for the purpose of providing each Party with information on the progress
of each Party’s business related activities under this Agreement and for any
activities not falling within the scope of responsibility of the Program
Director.  The Alliance Managers shall also be primarily responsible for
facilitating the flow of information and otherwise promoting communication,
coordination and collaboration between the Parties.  The Alliance Managers shall
attend all JSC and JDC meetings, and shall have the right to attend all other
Committee meetings other than JEC meetings.  An Alliance Manager may also bring
any matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention.  Each Party may replace its
Alliance Manager at any time upon written notice to the other Party.


2.8           General Committee Membership and Procedures.


(a)           Membership.  Each of Servier and XOMA shall designate
representatives with appropriate expertise to serve as members of each
Committee, and each representative may serve on more than one Committee as
appropriate in view of the individual’s expertise.  Each Party may replace its
Committee representatives at any time upon written notice to the other
Party.  Each Committee shall have co-chairpersons.  Servier and XOMA shall each
select from their representatives a co-chairperson for each of the Committees,
and each Party may change its designated co-chairpersons from time to time upon
written notice to the other Party.  The co-chairpersons of each Committee shall
be responsible for calling meetings and preparing and circulating meeting
agendas and minutes, but the co-chairpersons shall have no additional powers or
rights beyond those held by other Committee members.

 
15

--------------------------------------------------------------------------------

 

(b)           Meetings.  Each Committee shall hold meetings at such times as it
elects to do so, provided that unless the Parties otherwise agree in writing to
a different frequency for such meetings, each Committee shall meet at least
twice each calendar year, and provided further that the Parties shall, to the
extent practicable, schedule meetings of different Committees on the same day
and in the same location.  Either Party may also call a special meeting of a
Committee (by videoconference or teleconference) by at least ten (10) business
days prior written notice to the other Party in the event such Party reasonably
believes that a significant matter must be addressed prior to the next regularly
scheduled meeting, and such Party shall provide the applicable Committee no
later than ten (10) business days prior to the special meeting with materials
reasonably adequate to enable an informed decision.  No later than ten (10)
business days prior to any Committee meeting, the co-chairpersons of such
Committee shall prepare and circulate an agenda for such meeting; provided,
however, that either Party may propose additional topics to be included on such
agenda, either prior to or in the course of such meeting.  Each Committee may
invite non-members (including consultants and advisors of a Party who are under
an obligation of confidentiality consistent with this Agreement) to participate
in its meetings, provided that such non-member participants shall have no voting
authority at such meetings.  Each Committee may meet in person, by
videoconference or by teleconference, provided however, at least one (1) meeting
of each Committee per calendar year shall be in person unless the Parties
mutually agree in writing to waive such requirement in lieu of a videoconference
or teleconference.  In-person Committee meetings shall be held alternately in
Berkeley, California, U.S. and Paris, France.  Each Party shall bear the expense
of its respective Committee members’ participation in Committee
meetings.  Committee meetings shall be effective only if at least one (1)
representative of each Party is present or participating in such meeting.  The
co-chairpersons of a Committee shall be responsible for preparing reasonably
detailed written minutes of all meetings of such Committee that reflect, without
limitation, all material decisions made at such meetings.  The co-chairpersons
shall send draft meeting minutes to each member of such Committee for review and
approval promptly after each Committee meeting.  Such minutes shall be deemed
approved unless one or more members of such Committee objects to the accuracy of
such minutes within thirty (30) days of receipt.


2.9           Decision Making.


(a)           Within JSC and Operating Committees.  All decisions within the
JSC, JDC, JMC or any other operating Committee other than the JEC shall be made
by consensus, with the co-chairperson from each Party having each one (1)
vote.  If a dispute arises which cannot be resolved within any Committee other
than the JSC and the JEC, the representatives of either Party may cause such
dispute to be referred to the JSC for resolution. If after reasonable discussion
and good faith consideration of the other Party’s views on a particular matter
before the JSC, including any disputes referred to the JSC by another Committee,
the JSC is still unable to reach a unanimous decision on such matter for a
period of [*] days, then either Party may cause such dispute to be referred to
the JEC for resolution as provided in Section 2.9(b) below.

 
16

--------------------------------------------------------------------------------

 

(b)           Within the JEC.  Upon being referred a disputed matter from the
JSC under Section 2.9(a), or arising within the JSC, the JEC shall consider such
matter and discuss it in good faith, and shall strive to seek consensus in its
actions and decision making process.  If after reasonable discussion and good
faith consideration of the other Party’s views on a particular matter before the
JEC, including any disputes referred to the JEC by another Committee, the JEC is
still unable after a period of [*] days to reach a unanimous decision on such
matter, then either Party may upon notice to the other Party, refer such matter
to the Executive Officers of the Parties for attempted resolution by good faith
negotiations within [*] days after such notice is received, including at least
one (1) in person meeting of the Executive Officers within [*] days after such
notice is received.  If the Executive Officers are not able to resolve such
disputed matter within [*] days and either Party wishes to pursue the matter,
then:


(i)           [*]; and


(ii)           [*].


(c)           Exceptions. Notwithstanding the preceding Sections 2.9(b)(i) and
(ii):


(i)           Neither Party shall have the unilateral right to decide any
dispute with respect to the Development of the Product, whether pursuant to a
Global Research and Development Plan, or any Unsponsored Work, where the other
Party believes in good faith that such a decision would have a substantial
likelihood of having a Material Impact; provided, however, that where such a
decision involves the safety of the Product in the deciding Party’s territory
(including, by way of example, the content of the safety section of the Product
label, whether a recall should be conducted in such deciding Party’s territory,
or whether a particular clinical study should be terminated in its territory for
safety reasons), the deciding Party shall nonetheless have the final say with
respect to such safety matter, notwithstanding that the other Party has asserted
that the effect thereof has a substantial likelihood of having a Material
Impact.


(ii)           Neither Party shall be permitted to use its final say to (A)
increase the total aggregate Development Budget for a given year with respect to
the Development activities included in a Global Research and Development Plan,
or the total aggregate budget for the Manufacturing Plan for a given year with
respect to CMC Activities, in each case by more than [*] percent ([*]%) of the
initial total aggregate budgeted amount for such year included in such plan, or
(B) change the trial design of any global clinical trial included in any Global
Research and Development Plan (including endpoints, sample size, inclusion and
exclusion criteria).


(d)           Limitations of Committee Authority.  Each Committee shall have
solely the powers expressly assigned to it in this Article 2 and elsewhere in
this Agreement or as otherwise agreed to by the Parties in writing.  A Committee
shall not have any power to amend, modify, or waive compliance with the terms of
this Agreement.  It is expressly understood and agreed that the control of
decision-making authority by XOMA or Servier, as applicable, pursuant to this
Section 2.9, so as to resolve a disagreement or deadlock on a Committee or
between the Executive Officers for any matter will not authorize either Party to
unilaterally modify or amend, or waive its own compliance with, the terms of
this Agreement.

 
17

--------------------------------------------------------------------------------

 

(e)           Good Faith.  In conducting themselves on Committees, and in
exercising their rights under this Section 2.9, all representatives of both
Parties shall consider, reasonably and in good faith, all input received from
the other Party, and shall use reasonable efforts to reach consensus on all
matters before them.  Each Party’s Committee members shall perform its
responsibilities and exercise any decision making authority based on the
principles of commercially reasonable Development of Products, consistent with
good pharmaceutical practices and commercially reasonable consideration of the
optimal balance of maximizing long-term profits derived from the sale of
Products in the context of the estimated costs for Development of such Products
and other relevant considerations.  Notwithstanding anything to the contrary in
this Agreement, neither Party nor any of its Affiliates shall be required to
take, or shall be penalized for not taking, any action that is not in compliance
with such Party’s ethical business practices and policies or that such Party
reasonably believes is not in compliance with applicable Laws.


2.10           Discontinuation of Participation on a Committee.


(a)           Each Committee, including the JSC and the JEC, shall continue to
exist until the first to occur of (i) the Parties mutually agreeing to disband
the Committee, or (ii) either Party providing to the other written notice of its
intention to disband and no longer participate in such Committee.


(b)           Once the JSC and the JEC are disbanded in accordance with Section
2.10(a), such Committee shall have no further obligations under this Agreement
and, thereafter, the Program Directors will be the contact persons for the
exchange of information under this Agreement, and decisions of such Committee
shall be decisions as between the Parties, subject to the final decision making
authority under Section 2.9 and the other terms of this Agreement.


3.   Development of Products


3.1           General.


(a)           Overview.  The Parties desire and intend to collaborate in
planning and conducting Development of the Product for each of Behçet’s Uveitis
and the Lead Cardiometabolic Indications, and potentially other indications, as
and to the extent provided in this Agreement, and pursuant to a separate Global
Research and Development Plan for each indication, it being understood that each
Party may act either itself or through one or more licensees, sublicensees or
subcontractors in its respective territory as permitted under this
Agreement.  The Parties intend to coordinate and harmonize their collaborative
Development activities where practical, including nonclinical and clinical
studies, and manufacturing scale-up, to minimize Development Costs and maximize
Development efficiencies in both the Licensed Territory and the Retained
Territory.  Unless otherwise specified in a Global Research and Development
Plan, each Party shall be responsible and have the final decision-making
authority for all Development activities (as and to the extent not prohibited
under and subject to Section 2.9) conducted in its own territory (i.e., the
Licensed Territory for Servier and the Retained Territory for XOMA), including
those portions of global or U.S. or EU clinical trials conducted in such
territory and set forth in a Global Research and Development Plan.  With respect
to indications other than the Lead Cardiometabolic Indications and Behçet’s
Uveitis, the Parties may agree to pursue such indications singly or jointly, as
provided in Section 3.8.

 
18

--------------------------------------------------------------------------------

 

(b)           Third Party Partner.  Servier acknowledges and understands that
XOMA intends to enter into, in its sole discretion, one or more license or
partnership agreements with one or more Third Parties under which XOMA grants
any such Third Party exclusive license rights to Develop and or Commercialize
the Products in one or more Cardiometabolic Indications (subject to XOMA having
exercised its Cardiometabolic Indications Option) and/or one or more indications
in the Remaining Field, in some or all of the Retained Territory (each such
Third Party, a “Third Party Partner” and each such agreement, a “Retained
Territory License Agreement”).  Servier agrees that, if XOMA enters into such a
Retained Territory License Agreement with a Third Party Partner, then such Third
Party Partner shall have all rights to participate in the Development of
Products in the Retained Territory that XOMA at such time enjoys (as and to the
extent limited by such Retained Territory License Agreement), and that, subject
to Servier’s consent not to be unreasonably withheld, but which will be
considered only after having received a copy of the Retained Territory License
Agreement (redacted with respect to those portions of such agreement that are
not relevant to the deliberation and work of such Committees or do not otherwise
impact governance of the overall relationship), XOMA has the right to offer to
such Third Party Partner the right to participate in the Committees established
under this Agreement, and in the Development and regulatory collaboration of the
Parties under this Agreement, in order to facilitate the effective and efficient
communications regarding and Development of Products throughout both the
Retained Territory and the Licensed Territory.  Servier thus agrees that, on
written notice by XOMA to Servier after XOMA’s entry into a Retained Territory
License Agreement with a Third Party Partner, subject to the terms of any such
Retained Territory License Agreement:


(i) Subject to the aforementioned Servier consent, such Third Party Partner
shall have the right to have a reasonable number of its representatives attend
and participate at all Committee meetings, and the vote of any such
representatives shall be included within the vote of XOMA;


(ii) Subject to the aforementioned Servier consent, XOMA shall have the right to
designate one or more representatives of such Third Party Partner to act as
XOMA’s representatives (in replacement thereof) on any particular Committee
(including the JSC but not the JEC);


(iii) Subject to the aforementioned Servier consent, Servier shall cooperate
fully with such Third Party Partner with respect to the Development of Products,
to the extent that Servier has the obligation under this Agreement to cooperate
with XOMA as to such activities;


(iv) To the extent XOMA and/or such Third Party Partner(s) desire to conduct
additional human clinical studies with respect to the Product for use in seeking
Regulatory Approval for, or Commercializing the Product in the Retained
Territory, any such studies or trials would be subject to Section 3.8,  and, to
the extent Servier on the one hand, and XOMA and its Third Party Partner, on the
other hand, do not agree to pursue jointly any such study as provided in Section
3.8, such study shall be “Unsponsored Work” as provided thereunder and any data
with respect to the Product generated thereunder (the “Third Party Data”), shall
be available for use by Servier in the Licensed Territory to the extent provided
in Section 3.8; and

 
19

--------------------------------------------------------------------------------

 

(v) XOMA shall have the right to disclose to such Third Party Partner all
Information regarding Products and all Regulatory Materials disclosed by Servier
to XOMA under this Agreement, for use by the Third Party Partner in its
Development and Commercialization of Products in the Retained Territory,
consistent with Section 4.4(a) and Article 10.
 
3.2           Global Research and Development Plans.


(a)           The Development of the Product under this Agreement for each of
the Lead Cardiometabolic Indications and Behçet’s Uveitis, and any other
indication the Parties agree to pursue jointly, shall be conducted pursuant to a
reasonably comprehensive written research and development plan (each, a “Global
Research and Development Plan”), which shall include a detailed budget for all
Development activities set forth in such plan (each, a “Development Budget”),
and which shall include the resource allocations for the Parties based upon the
general principle that the allocation shall endeavor to take advantage of the
respective resources, capabilities and expertise of XOMA and Servier,
respectively.  The Global Research and Development Plan also shall set forth the
specific activities to be conducted by each Party and the estimated timeline for
Development of the Product in order to obtain the data that the Parties intend
will be useful, by both Parties, to obtain Regulatory Approvals of the Product
in the U.S. and the EU. The Global Research and Development Plan shall also
specify the plans and estimated timeline for preparing the necessary Regulatory
Materials for obtaining Regulatory Approval in such countries.  Servier shall be
the sponsor of all clinical studies conducted in the Licensed Territory and
shall be solely responsible for Development activities and for obtaining
Regulatory Approval for the Product in the Licensed Territory, and XOMA shall be
the sponsor of all clinical studies conducted in the Retained Territory and
shall be solely responsible for Development activities and for obtaining
Regulatory Approval for the Product in the Retained Territory.


(b)           Amendments.  Beginning with the first full calendar year following
the Effective Date, on an annual basis (no later than [*]), or more often as the
JDC deems appropriate, the JDC shall review, consult with the JMC as
appropriate, and, as required, prepare an update and amendment to each
then-current Global Research and Development Plan, for approval by the
JSC.  Each such updated and amended Global Research and Development Plan shall
reflect any changes, additions, re-prioritization of studies and/or indications
within, and/or reallocation of resources with respect to, the Development of the
Product for the Lead Cardiometabolic Indications and Behçet’s Uveitis, and any
additional indications agreed to pursuant to Section 3.8(a), as
applicable.  Once approved by the JSC, an amended Global Research and
Development Plan shall become effective and supersede the previous Global
Research and Development Plan as of the date of such approval.

 
20

--------------------------------------------------------------------------------

 

3.3           Development of Product for Behçet’s Uveitis.


(a)           Initial Plan for Behçet’s Uveitis.  An initial Global Research and
Development Plan for Behçet’s Uveitis, which contains the initial design of
Behçet’s Pivotal Trial(s) and the preliminary Development Budget for continued
Development of the Product for Behçet’s Uveitis [*], is attached to this
Agreement as Exhibit 3.3(a) (the “Initial Behçet’s Development Plan”).  The
Parties shall update such plan as needed in accordance with Section 3.2(b) (such
updated plan, the “Behçet’s Uveitis Development Plan”).


(b)           Responsibilities.  Following the Effective Date, the Parties shall
commence and conduct the Behçet’s Pivotal Trial(s) and other required studies in
accordance with the timeframes and allocation of responsibilities set forth in
the Behçet’s Uveitis Development Plan.   [*] XOMA shall be responsible for
conducting CMC Activities and providing certain clinical trial materials as set
forth in Sections 6.4 and 6.5 with respect to the Behçet’s Pivotal Trial(s) and
any other related trial.


(c)           Development Costs and CMC Costs.  Servier shall be responsible for
(i) all Development Costs under the Development Budget for the Behçet’s Uveitis
Development Plan, up to [*] Dollars ($[*]), and (ii) all CMC Costs for all CMC
Activities associated with studies contemplated under such plan, up to [*]
Dollars ($[*]).  Any amounts incurred in accordance with the Development Budget
and Behçet’s Uveitis Development Plan in excess of the above maxima shall be
shared equally by the Parties; provided such amounts are not greater than [*]%
of the budgeted amounts set forth in the Development Budget for such plan,
unless the Parties agree in writing to share amounts in excess of [*]% of the
budgeted amounts, which agreement shall not be unreasonably withheld.  XOMA
shall be reimbursed amounts expended under this Section 3.3(c) and the Parties
shall reconcile their expenses incurred under this Section 3.3(c), all as
provided in Section 3.6.


(d)           For clarity, XOMA’s exercise or failure to exercise the
Cardiometabolic Indications Option shall have no effect on this Section 3.3 and
the Parties’ obligations and responsibilities hereunder with respect to
Development of the Product for Behçet’s Uveitis.


3.4           Development of Product for Lead Cardiometabolic Indications.


(a)           Initial Plan for Lead Cardiometabolic Indications.  An initial
Global Research and Development Plan for Type 2 diabetes, which contains the
initial plan, including study outlines and estimated timelines, and the
preliminary Development Budget for the Development of the Product for Type 2
diabetes  [*], will be established by the Parties within [*] days following the
Effective Date and will be attached to this Agreement by reference as Exhibit
3.4(a) (the “Initial T2D Development Plan”).  The Parties shall update such plan
as needed in accordance with Section 3.2(b) (such updated plan, the “T2D
Development Plan”).  The initial Global Research and Development Plan for the
Development of the Product for [*] will be prepared within [*] days of the
determination by the JSC/JEC of [*].


(b)           Review of Phase 2 Results in Type 2 Diabetes.

 
21

--------------------------------------------------------------------------------

 

(i)           XOMA will discuss with Servier the data analysis plan prior to
database lock for the Phase 2b Study.  Promptly after, but no later than [*]
days from XOMA’s receipt of the Flash 2b Report from the Phase 2b Study, XOMA
shall supply the Phase 2 Results Package to Servier.  XOMA shall thereafter
provide the Full Data Set to Servier, for its review, as soon thereafter as it
becomes available, but in no event later than [*] days from such data becoming
available. After receipt by Servier of the Phase 2 Results Package and the Full
Data Set from XOMA, the Parties shall evaluate such results, [*].


(ii)           If Servier does not desire to pursue Development, or does not
agree on the path for such Development [*], and XOMA does or has a different
plan for pursuing such Development or Regulatory Approval in the Retained
Territory, XOMA shall, notwithstanding its not having exercised the
Cardiometabolic Indications Option at such time, have all rights [*], and,
subject to prior approval by Servier (such approval not to be unreasonably
withheld), [*].  However, in such case, XOMA would not have the right [*] unless
and until it exercised the Cardiometabolic Indications Option pursuant to
Section 3.5, and would do so at its or its Third Party Partner’s cost and
expense, as Unsponsored Work, in accordance with Section 3.8(b), unless the
Parties otherwise agree.  If instead Servier does desire to pursue Development,
or a different path for such Development, and XOMA does not, Servier shall
nonetheless have all rights to proceed with such continued Development, and
XOMA’s rights under the Cardiometabolic Indications Option shall remain in place
as such Development progresses.


(c)           Responsibilities and Costs During Pre-Exercise Period.  XOMA shall
be responsible for completing the conduct of the T2D Phase 2 Studies in
accordance with the T2D Development Plan, and Servier shall be responsible for
conducting or requesting that XOMA conduct, and for all Development Costs
associated with, all other Development activities for the Products, including as
required additional Phase 2 Clinical Trials, during the Pre-Exercise Period,
subject to repayment of a portion of such costs under Section 8.5 following
XOMA’s exercise of the Cardiometabolic Indications Option.  Following [*],
should the data warrant, [*].  XOMA would be responsible for conducting CMC
Activities and providing certain clinical trial materials as set forth in
Sections 6.4 and 6.5 with respect to the Lead Cardiometabolic Indications, and
Servier shall be responsible for all CMC Costs associated therewith, subject to
repayment of a portion of such costs under Section 8.5 following XOMA’s exercise
of the Cardiometabolic Indications Option.  Reimbursement of XOMA’s Development
Costs and CMC Costs under this Section 3.4(c) shall be in accordance with
Section 3.6.


(d)           Responsibilities and Costs Post Early Option Exercise. If XOMA
exercises the Early Option Exercise, and except in the case where XOMA pursued
Development of the Product in Type 2 diabetes independently as provided in
Section 3.4(b)(ii), then either:


(i)           if the Early Option Exercise is triggered by [*] Servier has
determined to move into Phase 3 Clinical Trials in the Licensed Territory, XOMA
(or its licensee) shall be responsible for conducting in the Retained Territory
Phase 3 Clinical Trials of the Product in Type 2 diabetes that are designed to
meet the requirements of both the FDA and EMA for Regulatory Approval in the
U.S. and EU, respectively, and Servier shall be responsible for conducting in
the Licensed Territory such Phase 3 Clinical Trials of the Product, all in
accordance with the then-current T2D Development Plan; or

 
22

--------------------------------------------------------------------------------

 

(ii)           if the Early Option Exercise instead was triggered by [*] Servier
has determined to move into Phase 3 Clinical Trials [*] in the Licensed
Territory, then XOMA (or its licensee) shall be responsible for conducting in
the Retained Territory Phase 3 Clinical Trials of the Product [*] that are
designed to meet the requirements of both the FDA and EMA for Regulatory
Approval in the U.S. and EU, respectively, and Servier shall be responsible for
conducting in the Licensed Territory such Phase 3 Clinical Trials of the
Product, all in accordance with [*] Development Plan (clause (i) or (ii), as the
case may be, the “Joint Phase 3 Program”); and


(iii)            If XOMA exercises under clause (i) above, Servier would also be
responsible for any then-ongoing clinical trials of the Product [*], and if XOMA
exercises under clause (ii) above, Servier would also be responsible for any
then-ongoing clinical trials of the Product in Type 2 diabetes, all in
accordance with the then-current T2D Development Plan and [*] Development Plan.


Servier shall be solely responsible for all Development Costs, in the first
instance, incurred after the date of Early Option Exercise to conduct any Joint
Phase 3 Program, as set forth in the Development Budget for the T2D or [*]
Development Plan, as the case may be, provided that Servier shall have the right
to [*]. Notwithstanding the foregoing, following Early Option Exercise of the
Cardiometabolic Indications Option, if XOMA enters into a Retained Territory
License Agreement for one or more Cardiometabolic Indications, [*], and XOMA
thereafter shall be responsible for its [*] percent ([*]%) share on an ongoing
basis, and shall [*] commencing with the effective date of the Retained
Territory License Agreement.  In addition, following such exercise, the Parties
will share the CMC Costs incurred following the date of such exercise, for such
Development in the Lead Cardiometabolic Indications, in accordance with the
Manufacturing Plan, with XOMA responsible for [*] percent ([*]%) of such costs
and Servier responsible for [*] percent ([*]%) of such costs.


(e)           Responsibilities if No Early Option Exercise. If XOMA does not
effect an Early Option Exercise, until any Late Option Exercise, Servier shall
be responsible itself for conducting all Phase 3 Clinical Trials of the Product
in the Lead Cardiometabolic Indications and shall not be required to include in
such trials any patients residing in the Retained Territory, but shall
nonetheless ensure that the study design, endpoints and protocols for such Phase
3 Clinical Trials meet EMA and FDA (except for any studies or requirements that
are required only by FDA and not also by EMA) requirements for Regulatory
Approval of the Product in the Lead Cardiometabolic Indications.  Servier shall
be solely responsible for all Development Costs  incurred to conduct all such
Phase 3 Clinical Trials of the Product in the Lead Cardiometabolic Indications
as set forth in the T2D and [*] Development Plans, subject to repayment of a
portion of such costs under Section 8.4 in the event XOMA exercises its Late
Option Exercise of the Cardiometabolic Indications Option.


(f)           Responsibilities If No Option Exercise.  Where XOMA does not
exercise even its Late Option Exercise, Servier (or its sublicensees) shall
remain solely responsible for all Development Costs and CMC Costs incurred in
connection with the further Development of the Product in the Lead
Cardiometabolic Indications and any other Cardiometabolic Indications, and shall
continue to provide for review and approval by the JSC of updated T2D and [*]
Development Plans to so reflect such Development, for both the Licensed
Territory and the Retained Territory.

 
23

--------------------------------------------------------------------------------

 

3.5           Cardiometabolic Indications Option.  Subject to the terms and
conditions of this Agreement, Servier hereby grants to XOMA an option to
re-acquire all rights (including the right to Develop and Commercialize) to the
Product for use in the Cardiometabolic Field, in the Retained Territory (the
“Cardiometabolic Indications Option”) as set forth in this Section 3.5.  XOMA
may exercise such option by written notice to Servier and payment of the Option
Exercise Fee set forth in Section 8.4, within the applicable time periods set
forth below:


(a)           Early Option Exercise. XOMA shall have the right to first exercise
the Cardiometabolic Indications Option (the “Early Option Exercise”) at any time
following the Effective Date until the date which is no later than [*] days
following the earlier of (i) the first [*] or (ii) the first [*] (“Early Option
Exercise Date”); or


(b)           Late Option Exercise. To the extent XOMA does not affect an Early
Option Exercise, it shall nonetheless have the right to exercise the
Cardiometabolic Indications Option (the “Late Option Exercise”) after the Early
Option Exercise Date, but no later than [*] days after the earlier of (i) [*]
required for the submission of the MAA for Type 2 diabetes or (ii) [*] required
for the submission of the MAA  for [*], but in any event prior to submission of
any MAA for the Product for Type 2 diabetes or for [*] (“Late Option Exercise
Date”).


(c)           Effect of Exercise.  Any exercise by XOMA of the Cardiometabolic
Indications Option would result in (i) termination of the license granted to
Servier under Section 7.1(a)(ii)(B) effective as of such time as the payment of
the Option Exercise Fee is received, (ii) reversion to XOMA of the right to use
the XOMA Technology to Develop and Commercialize the Product, and Manufacture
Product for use in the the Cardiometabolic Indications in the Retained
Territory, and (iii) an obligation to reimburse Servier the relevant percentages
of its Development Costs and CMC Costs as are set forth in Section 8.5.


3.6           Reconciliation and Reimbursement.


(a)           With respect to Development Costs or CMC Costs incurred by XOMA
during the prior calendar quarter and which are to be reimbursed as provided
under Section 3.3(c) or 3.4(c), (d) or (e), such reimbursement shall be done on
the basis of documented employee hours worked, multiplied by fully burdened FTE
rates (on the basis of rates indicated in Exhibit 3.6(a), such rates not to be
increased beyond the inflation rate in California as measured by the Consumer
Price Index) and documented incurred out of pocket material and Third Party
services costs comprising such Development Costs or CMC Costs, as the case may
be.  XOMA shall invoice Servier for such amounts on a calendar quarterly basis,
and Servier shall pay each such invoice within [*] days after receipt thereof.

 
24

--------------------------------------------------------------------------------

 

(b)           With respect to Development Costs or CMC Costs incurred by the
Parties at such time as they are sharing such costs, as provided in Section
3.3(c) and Section 3.4(d), within [*] days after the end of each calendar [*],
each Party shall provide the other Party with a detailed, activity-based
statement of such Development Costs or CMC Costs (the “Cost Report”) (or in each
case an estimate of any portions thereof where actuals are not known as of such
time) as well as details of any adjustments to be made to the amounts submitted
in the previous calendar quarter, in a format to be agreed-upon by the Parties;
provided that neither Party’s Development Costs or CMC Costs incurred in
connection with the Development of the Product or CMC Activities undertaken in
connection therewith which are greater than [*]% of the amount budgeted therefor
shall be subject to cost sharing as provided herein unless the other Party has
agreed to such overage, such agreement not to be unreasonably withheld.  Within
[*] days after the end of the calendar quarter, Servier shall provide XOMA with
a written report (the “Reconciliation Report”) setting forth in a format to be
agreed-upon by the Parties, the calculations of each Party’s share of such
Development Costs or CMC Costs.  Such Reconciliation Report shall include for
such calendar quarter the (i) total Development Costs and total CMC Costs
incurred by each Party, and each Party’s respective share thereof, and (ii) the
net payment due from one Party to the other Party in accordance with this
Section 3.6(b).  Any net payment owed from one Party to the other Party shall be
paid within [*] days following such reconciliation (i.e. within [*] days after
the end of the calendar quarter) provided that if a Party disputes an amount
provided in such Reconciliation Report then such disputed amount shall be
reviewed by the JDC (with respect to Joint Development Cost), or JMC (with
respect to a CMC Cost), as applicable, and any net payment owed with respect to
the undisputed amounts shall be paid within a [*] day period.  If requested by a
Party, any invoices or other supporting documentation for any payments to a
Third Party shall be promptly provided.


3.7           Unsponsored Work and Territory-Specific Work. The costs for all
Unsponsored Work (defined below), and Territory-Specific Work,  shall be borne
solely by the Party undertaking such activities.


3.8           Additional Studies or Indications.


(a)           Either Party shall have the right, through the JDC, to propose
that one or more additional human clinical studies (beyond what is then included
in the applicable Global Research and Development Plan) be conducted for a Lead
Cardiometabolic Indication or that one or more additional indications in the
Cardiometabolic Field (other than a Lead Cardiometabolic Indication) or the
Remaining Field (other than Behçet’s Uveitis) be pursued for Development of the
Product, and shall provide the JDC with any supporting data or publications
supporting any such proposal.  In such event, the JDC shall consider such
proposal and evaluate the supporting data and Information in good faith.  If
both Parties’ JDC representatives agree to conduct such proposed Development,
the JDC shall prepare an amendment to the applicable Global Research and
Development Plan to include the proposed studies, for approval by the JSC, and
the Parties shall have the diligence obligations with respect to such additional
studies or indications as provided in Sections 3.9 and 5.6.  The Parties shall
share all costs and expenses incurred to conduct such activities in accordance
with the applicable budget and in the proportions set forth in Sections 3.3(c),
3.4(d), and Section 8.5, as the case may be.

 
25

--------------------------------------------------------------------------------

 

(b)           If the non-proposing Party (i) does not believe that such
additional human clinical studies are necessary for Regulatory Approval of the
Product in the applicable Lead Cardiometabolic Indication, or is not interested
in pursuing a proposed new indication, (ii) does not wish to fund such proposed
activities, and (iii) does not reasonably believe that such proposed activities
are substantially likely to create a Material Impact, then the proposing Party
shall have the right to perform the proposed activities (the “Unsponsored Work”)
at its own expense.  The proposing Party shall deliver to the JDC all proposed
plans for such Unsponsored Work in advance of commencing such activities and
deliver an update on such Unsponsored Work at each meeting of the JDC.  Promptly
following completion of the Unsponsored Work, the proposing Party shall deliver
to the JDC the top-line data summary and shall disclose all other Information
resulting from such Unsponsored Work to the other Party pursuant to Section
4.4.  Notwithstanding anything to the contrary in this Agreement, the
non-proposing Party shall have access to and the right to use all Information
resulting from the Unsponsored Work solely as necessary to comply with the
regulatory requirements in its territory in particular with respect to safety
reporting and a Party’s license rights to such Information shall  be limited
solely to such purpose.  If, following completion of any Unsponsored Work, the
non-proposing Party wishes to have the right to use the resulting Information
(beyond the rights pursuant to the immediately preceding sentence of this
Section 3.7(b)), it may do so upon reimbursing the proposing Party for [*]
percent ([*]%) of its reasonable documented costs and expenses of the
Unsponsored Work.  Once the non-proposing Party has reimbursed such amounts, the
Information from such Unsponsored Work shall be included in the proposing
Party’s licensed know-how, the activities shall no longer be considered
Unsponsored Work, and the applicable indication shall be subject to milestone
payments as and to the extent specified under Article 8.    If however, the
non-proposing Party does in good faith believe the proposed activities are
substantially likely to create a Material Impact, the Parties shall submit the
matter for resolution in accordance with Sections 2.9(b) or 2.9 (c); provided
that if, pursuant to 2.9 (b), the Executive Officers are not able to resolve the
matter within the applicable [*]-day period, then either Party may submit the
matter for non-binding mediation under Section 14.2 followed by binding
arbitration under Section 14.3, if applicable.


3.9           Development Diligence; Standards of Conduct.  Each Party shall use
Diligent Efforts to carry out the activities assigned to it under the Global
Research and Development Plans.  Each Party shall conduct its activities under
the Global Research and Development Plans in a good scientific manner and in
compliance in all material respects with all applicable Laws.  Servier will use
Diligent Efforts to Develop and obtain Regulatory Approval for the Product in
the Lead Cardiometabolic Indications, Behçet’s Uveitis and any additional
indications agreed pursuant to Section 3.8(a) in the Licensed Territory and,
following the Pre-Exercise Period, if XOMA has not exercised the Cardiometabolic
Indications Option, for the Lead Cardiometabolic Indications and any additional
Cardiometabolic Indications agreed pursuant to Section 3.8(a) in theRetained
Territory, itself or through one or more sublicensees. The Parties agree that as
and to the extent Development of the Product is terminated for any indication,
they will discuss in good faith another indication to pursue, either jointly or
independently as Unsponsored Work.


3.10           Opt-Out Rights of Either Party in Cardiometabolic Field.  If XOMA
exercises the Cardiometabolic Indications Option under Section 3.5, and
thereafter the Parties are conducting a Joint Phase 3 Program or otherwise
jointly conducting and funding one or more studies with respect to the Product
in a given Cardiometabolic Indication, then on an indication-by-indication
basis, upon [*] days written notice, either Party shall have the right to
“opt-out” of its obligations to jointly conduct such program for such
indication; provided, however, that regardless of such election to so opt-out,
the opting-out Party would nonetheless be responsible for its allocated
percentage of all Development Costs and CMC Costs allocable to any then-ongoing
studies or trials with respect to such Indication, and would have all rights
under Section 4.4 to reference and use the data and other results of any such
trials or studies, it being understood that any studies or trials initiated and
conducted thereafter by the non-opting-out Party would be Unsponsored Work as to
which the opting-out Party has only those rights as specified in Section 3.8(b).

 
26

--------------------------------------------------------------------------------

 

3.11           Development Records and Reports.  Each Party shall maintain
complete and accurate records (in the form of technical notebooks and/or
electronic files where appropriate) of all work conducted by it or on its behalf
under the Global Research and Development Plans and all Information resulting
from such work.  Such records, including any electronic files where such
Information may also be contained, shall fully and properly reflect all work
done and results achieved in the performance of the Global Research and
Development Plans in sufficient detail and in good scientific manner appropriate
for patent and regulatory purposes.  Each Party shall have the right to review
and copy such records maintained by the other Party at reasonable times, but no
less than [*] in any one calendar year, and to obtain access to originals
(including the databases) to the extent needed for patent or regulatory purposes
or for other legal proceedings.  Each Party shall provide the other party and
the JDC with regular reports detailing its Development activities under the
Development Plan and the results of such activities at each regularly scheduled
JDC meeting, at a level of detail reasonably sufficient to enable the other
Party to determine the reporting Party’s compliance with its Diligent Efforts
obligations under Section 3.9. The Parties may agree to set up an electronic
data room in order to manage the exchange of information in a secure manner.


3.12           Subcontracts.  Each Party may perform any of its Development
obligations under this Agreement through one or more subcontractors and
consultants upon written notice to the JDC, provided that (a) such Party remains
responsible for the work allocated to, and payment to, such subcontractors and
consultants as it selects to the same extent it would if it had done such work
itself; (b) the subcontractors and consultants undertake in writing obligations
of confidentiality and non-use regarding Confidential Information that are
substantially the same as those undertaken by the Parties pursuant to Article 10
hereof; and (c) the subcontractors and consultants agree in writing to assign
all intellectual property developed in the course of performing any such work
under the Global Research and Development Plans to the Party retaining such
subcontractors or consultants.


3.13           Personnel.  All employees, agents and subcontractors of each
Party and its Affiliates conducting activities under this Agreement shall, prior
to commencing any such activities, be under written obligation to assign any
inventions and related intellectual property rights to the Party by whom they
are employed or for whom they are providing services (or its designated
Affiliate).  The Parties acknowledge and agree that this Agreement shall be
deemed to be a joint research agreement under 35 U.S.C. §103(c).


4.   Regulatory Matters

 
27

--------------------------------------------------------------------------------

 

4.1           Lead Regulatory Party.  In general, XOMA shall be the lead Party
for, and have the final say with respect to, subject to Section 2.9, regulatory
activities regarding the Product in the Retained Territory for the Remaining
Field and, if XOMA exercises the Cardiometabolic Indications Option, for the
Cardiometabolic Indications.  Servier (or its designee for the Retained
Territory) shall be the lead Party for, and have the final say with respect to,
subject to Section 2.9, all regulatory activities regarding the Product in the
Licensed Territory for all indications and in the Retained Territory for the
Cardiometabolic Indications if XOMA does not exercise the Cardiometabolic
Indications Option before expiration thereof.  Except for those clinical studies
commenced prior to the Effective Date and unless otherwise agreed by the
Parties, Servier shall be the sponsor of all clinical studies of the Product
performed in the Licensed Territory, and XOMA (or its licensee) shall be the
sponsor of all clinical studies performed in the Retained Territory; provided
that if XOMA does not exercise the Cardiometabolic Indications Option before
expiration thereof, Servier’s designee shall be the sponsor of all clinical
studies performed in the Retained Territory for the Product in any
Cardiometabolic Indication.  To the extent a Party for a given clinical trial
requires that the other Party conduct some part of such trial or interact with
Regulatory Authorities in such other Party’s territory, such other Party will
reasonably consider such request and should the latter accept it, it shall be
the sponsor of such component of such trial in its territory.


4.2           Ownership of Regulatory Dossier.  Servier will own all Regulatory
Materials for the Product in the Licensed Territory, and XOMA will own all
Regulatory Materials for the Product in the Retained Territory, for all
indications.   Following the Pre-Exercise Period, where XOMA has not exercised
the Cardiometabolic Indications Option, and upon the sublicense by Servier, if
any, of the rights to the Product in such indications in the Retained Territory
to a Third Party, XOMA shall be obligated at such time to assign over to such
Third Party, upon request, any such Regulatory Materials for the Product for the
Cardiometabolic Indications.  XOMA will also manage and control the drug master
file for the Licensed Antibody, to which Servier shall have full access and the
right to reference for the exercise of its licenses to the Product.
 
4.3           Regulatory Rights, Diligence and Responsibilities.  Servier shall
use Diligent Efforts to prepare and file all necessary Regulatory Materials for
the Product with Regulatory Authorities and to seek Regulatory Approval for the
Product in the Lead Cardiometabolic Indications and in Behçet’s Uveitis in the
Major European Countries, and shall be responsible for preparing and filing all
necessary Regulatory Materials for the Product with Regulatory Authorities and
seeking Regulatory Approval for the Product in all other indications in the
Licensed Territory, in each case as relevant, in accordance with the Global
Research and Development Plans.  XOMA shall be responsible for preparing and
filing all necessary Regulatory Materials for the Product with Regulatory
Authorities and seeking Regulatory Approval for the Product in the Retained
Territory in all indications other than the Cardiometabolic Indications and,
upon exercise of the Cardiometabolic Indications Option, in the Cardiometabolic
Indications in the Retained Territory, in accordance with the Global Research
and Development Plans.  Each Party shall keep the other Party informed of
regulatory developments relating to the Product in its respective territory
through regular reports at the JDC meetings.   Each Party shall send Regulatory
Materials (in the case of Servier for the EMA) in draft form to the other Party
and give the latter a reasonable period of time (not exceeding [*] days) to
comment on such drafts of Regulatory Materials.  Each Party shall notify the
other Party of any Regulatory Materials (other than routine correspondence)
submitted to or received from any Regulatory Authorities respectively in the
Retained Territory for XOMA and in the Major European Countries for Servier and
shall provide the other Party with copies thereof.  Each Party shall provide the
other Party with reasonable advance notice of all meetings, conferences, and
discussions scheduled with any Regulatory Authority (in the case of Servier for
the EMA) concerning the Product, and shall consider in good faith any input from
the other Party in preparing for such meetings, conferences or
discussion.  Unless prohibited by applicable Laws, XOMA shall have the right to
attend any such meetings, conferences or discussions of Servier with EMA.  If
XOMA elects not to or cannot attend such meetings, conferences or discussions,
Servier shall provide written summaries of such meetings, conferences or
discussions in English as soon as practicable after the conclusion
thereof.  Following the last Phase 2 Clinical Trial for Type 2 diabetes, as
determined by the JDC, XOMA agrees to schedule and attend an End of Phase 2
Meeting with the FDA with respect to the anticipated Phase 3 clinical program
for Type 2 diabetes, should the data warrant.  Servier will have the option, but
not the obligation, to have representatives of Servier present at such meeting.

 
28

--------------------------------------------------------------------------------

 

4.4           Rights of Reference; Use of Data.


(a)           Promptly after the Effective Date, XOMA shall work with Servier to
facilitate the timely transfer of the XOMA Know-How related to the Product
(other than the XOMA Know-How related to Manufacturing, which is covered by
Section 6.8).  Such transfer shall occur in a manner and following a reasonable
schedule to be established by the JSC.  XOMA shall provide access to Servier to
copies of relevant material, Information, reports and data, including
pre-clinical data, clinical data, and any data that have been provided to
Regulatory Authorities for the purpose of obtaining Regulatory Approval. Except
with respect to Unsponsored Work, each Party shall make available to the other
Party all data and results generated under any Global Research and Development
Plan and, for use in complying with safety reporting obligations in its
territory, all data generated under any Unsponsored Work or Territory-Specific
Work; and each Party shall have the right to cross reference, file or
incorporate by reference any Regulatory Materials filed by the other Party (or
for which the other Party has a right of reference and a right to transfer such
right of reference to such first Party) for the Product in order to support
regulatory filings that such Party is permitted to make under this Agreement for
the Product and to enable such Party to fulfill its obligations and exploit it
rights under this Agreement to Develop, Manufacture (subject to Article 6), or
Commercialize the Product. Each Party shall, on written request by the other
Party (or its Affiliate or licensee), provide to the requesting Party and to any
specified Regulatory Authority a letter, in the form reasonably required by the
requesting Party, acknowledging that the requesting Party has the right of
reference to any such Regulatory Materials for all purposes consistent with the
Development and Commercialization of Product in the applicable
country.  Further, each Party shall ensure that any other party to which such
Party assigns any such Regulatory Materials agrees in writing that the other
Party has the above rights of reference, and to provide to such other Party (or
its Affiliate or licensee) and to any specified Regulatory Authority a letter,
in the form reasonably required by the requesting Party, acknowledging that the
requesting Party has the right of reference to any such Regulatory Materials for
all such purposes.

 
29

--------------------------------------------------------------------------------

 

(b)           During the Term, on a regular basis, each Party shall present
reports at JDC meetings on its activities under the Global Research and
Development Plans and all regulatory activities with respect to Products in its
territory, at a level of detail to be agreed by the JDC; provided, however, that
any such presentation shall include at least a summary of the resulting data
from all studies conducted by a Party with respect to the Product.


(c)           All preclinical, non-clinical, analytical, manufacturing, and
clinical data and associated reports disclosed by one Party to the other under
this Agreement, other than Unsponsored Work or Territory-Specific Work, may be
used by the receiving Party subject to the terms of this Agreement solely for
the purpose of Developing, seeking and obtaining Regulatory Approval and
Commercializing the Product in its respective territory and field.  Each Party
shall have the right to share any and all such data and other Regulatory
Materials received from the other Party with its Affiliates and any Third Party
sublicensees or licensees in its respective territory solely for the purpose of
Developing, seeking and obtaining Regulatory Approval and Commercializing the
Product in its respective territory and field.  Access to and use of such
pre-clinical and clinical data are given by each Party to the other Party
without cost (except as otherwise provided herein) on an “as is” basis without
any warranty of any kind.  Each receiving Party accepts all risk and liability
in relation to the use of the data received from the other Party and shall
indemnify and hold harmless the Party providing such data from any Third Party’s
claim(s) based upon such data as provided in Article 13.


4.5           Recalls.  Any decision to initiate a recall or withdrawal of a
Product shall be made by Servier in the Licensed Territory and by XOMA in the
Retained Territory; provided that Parties shall discuss in good faith and
coordinate their efforts with respect to any such recalls.  After the
Pre-Exercise Period, if XOMA does not exercise the Cardiometabolic Indications
Option, Servier (or its sublicensee) shall have the right to initiate a recall
or withdrawal of a Product for the Cardiometabolic Field in the Retained
Territory.  In the event of any recall or withdrawal, such Party shall take any
and all necessary action to implement such recall or withdrawal in accordance
with applicable Laws, with assistance from the other Party as reasonably
requested by the deciding Party.  The costs of any such recall or withdrawal
shall be borne solely by the deciding Party in the applicable territory and
field.


5.   Commercialization


5.1           Overview.  Servier shall have sole control and responsibility for
the Commercialization of Products in the Licensed Territory and shall bear all
costs and expenses associated with the Commercialization of Products in the
Licensed Territory; and XOMA shall have sole control and responsibility for the
Commercialization of Products in the Retained Territory and shall bear all costs
and expenses associated with the Commercialization of Products in the Retained
Territory; provided, however that following the Pre-Exercise Period, if XOMA
does not exercise the Cardiometabolic Indications Option, then Servier shall
have sole control and responsibility, itself or through a Third Party
sublicensee, for the Commercialization of Products in the Retained Territory in
the Cardiometabolic Field, subject to compliance with this Agreement, and shall
bear all costs and expenses associated therewith.  The Party with responsibility
for Commercialization in a territory and field shall be referred to as the
“Commercializing Party” for such territory and field.

 
30

--------------------------------------------------------------------------------

 

5.2           Sales and Distribution.  It is understood that as between the
Parties, the Commercializing Party shall be solely responsible for handling all
returns, order processing, invoicing and collection, distribution, and
receivables for Products in the applicable territory and indication.


5.3           Ex-Territory Sales.  Neither Party shall engage in any advertising
or promotional activities relating to the Product directed primarily to
customers or other buyers or users of the Product located outside its territory
or accept orders for Products from or sell Products into such other Party’s
territory for its own account or for the Commercializing Party’s account, and if
such other Party receives any order for Products in the Commercializing Party’s
territory, it shall refer such orders to the Commercializing Party for
acceptance or rejection.


5.4           Commercialization Plan for Licensed Territory.  Servier shall
pursue Commercialization of the Product in the Licensed Territory, in accordance
with its normal business practices  for its internal products at a similar
stage.  Servier shall deliver an initial Commercialization plan to XOMA no later
than [*] months prior to the anticipated date of the first filing of the first
MAA for the Product in the Licensed Territory (the “Commercialization
Plan”).  After the establishment of the initial Commercialization Plan, Servier
shall prepare updates and amendments to such Commercialization Plan at least
annually and deliver such updated Commercialization Plan to XOMA no later
thanOctober 31st of each calendar year.


5.5           Trademarks.  Servier shall have the right to brand the Products in
the Licensed Territory using trademarks and trade names it determines
appropriate for the Products, which may vary by country or within a country
(“Product Marks”).  Each Party shall not, and shall ensure that its Affiliates
and sublicensees will not, make any use of the trademarks or house marks of the
other Party or its Affiliates or licensees (including their corporate names) or
any trademark confusingly similar thereto. Servier shall own all rights in the
Product Marks and shall register and maintain the Product Marks in the Retained
Territory (if XOMA does not exercise the Cardiometabolic Indications Option) and
other countries it determines reasonably necessary at its own cost and
expense.  XOMA shall have the right to brand the Products in the Retained
Territory in the Remaining Field, and, in the event that XOMA exercises the
Cardiometabolic Indications Option, in the Cardiometabolic Indications, using
trademarks and trade names it determines appropriate for the Products at XOMA’s
cost and expense. Following the Pre-Exercise Period, if XOMA does not exercise
the Cardiometabolic Indications Option, Servier shall have the right to convey
to any sublicensee in the Retained Territory the right to brand the Products for
the Cardiometabolic Indications, subject to coordination with and the approval
of XOMA, not to be unreasonably withheld, to ensure that no confusion arise in
the Retained Territory with respect to Products for use in the Remaining Field
and those for use in the Cardiometabolic Indications.

 
31

--------------------------------------------------------------------------------

 

5.6           Commercial Diligence.  During the Term, Servier shall use Diligent
Efforts to Commercialize the Products throughout the Licensed Territory [*],
including in [*] of the Major European Countries, in the Cardiometabolic Field
and in the Remaining Field. Without limiting the generality of the foregoing,
Servier [*], including in [*] of the Major European Countries, in Behçet’s
Uveitis, in each Lead Cardiometabolic Indication pursuant to Section
3.8(a).  After the Pre-Exercise Period, if XOMA does not exercise the
Cardiometabolic Indications Option, Servier shall include in any sublicense
agreement with respect to the Retained Territory, that such sublicensee [*] to
Commercialize the Product in the U.S. and Japan in each Lead Cardiometabolic
Indication and each additional Cardiometabolic Indication agreed pursuant to
Section 3.8(a), in each case provided that it receives Regulatory Approval in
such countries.  To the extent Servier determines not to apply for Regulatory
Approval, for and/or launch the Product [*], it shall promptly notify XOMA and
terminate this Agreement with respect to such Significant Markets in accordance
with Section 11.2.


5.7           Standards of Conduct. Each Party shall in all respects comply with
all applicable Laws and applicable guidelines concerning the advertising, sales
and marketing of prescription drug products in Commercializing Products under
this Agreement, including without limitation the Foreign Corrupt Practices Act
of 1977, as amended (“FCPA”) and any applicable local anti-bribery laws.


5.8           Limitations and Protections in Retained Territory in Event of No
Option Exercise.  Following the Pre-Exercise Period and where XOMA does not
exercise or allows to lapse the Cardiometabolic Indications Option, the
following shall apply thereafter:


(a)           Limitations on Development.


(i)           Except as expressly approved in advance in writing by the Parties,
neither Servier, nor any of its Affiliates or sublicensees shall, directly or
through any Third Party, sponsor, conduct or cause to be conducted, otherwise
assist in, supply any Licensed Antibody or Product for use in connection with,
fund or otherwise support any human clinical trial (including without limitation
any investigator sponsored studies) using such Licensed Antibody or Product for
any indication or use in the Remaining Field, in the Retained Territory.


(ii)           Except as expressly approved in advance in writing by the
Parties, neither XOMA, nor any of its Affiliates, licensees or sublicensees
shall, directly or through any Third Party, sponsor, conduct or cause to be
conducted, otherwise assist in, supply any Licensed Antibody or Product for use
in connection with, fund or otherwise support any human clinical trial
(including without limitation any investigator sponsored studies) using such
Licensed Antibody or Product for any indication or use in the Cardiometabolic
Field, in the Retained Territory.


(b)           Limitations on Commercialization Activities


(i)           Subject to any applicable law, Servier and its sublicensees (and
their respective Affiliates) shall not knowingly promote or sell (or encourage
or facilitate the sale of) (a) any Product for use in the Remaining Field in the
Retained Territory.  Servier and its sublicensees (and their respective
Affiliates) shall not provide funding to or otherwise support continuing
education programs for sales representatives and/or medical professionals in
which information is provided about the use of any Product for use in the
Remaining Field in the Retained Territory.

 
32

--------------------------------------------------------------------------------

 

(ii)           Subject to any applicable law, XOMA and its licensees (and their
respective Affiliates) shall not knowingly promote or sell (or encourage or
facilitate the sale of) any Product for use in the Cardiometabolic Field in the
Retained Territory.  XOMA and its licensees (and their respective Affiliates)
shall not provide funding to or otherwise support continuing education programs
for sales representatives and/or medical professionals in which information is
provided about the use of any Product for use in the Cardiometabolic Field in
the Retained Territory.


(c)            Tracking of Sales of Product.  Should XOMA not exercise the
Cardiometabolic Indications Option, the Parties agree to discuss, through the
JSC and/or JEC, potential mechanisms to be put in place with respect to the
tracking of sales of the Product as between the Cardiometabolic Indications and
the Remaining Field in the Retained Territory.


(d)           Each of Servier and XOMA shall ensure that any license or
sublicense agreement it enters into with respect to the Retained Territory
include the foregoing obligations.


6.   Manufacturing


6.1           Overview.  The Manufacture of Product shall be overseen and
coordinated by the Joint Manufacturing Committee and conducted pursuant to the
Manufacturing Plan.  In general and subject to the terms of this Agreement, (a)
XOMA shall be primarily responsible for conducting the CMC Activities, (b) XOMA
shall be responsible for Manufacturing Bulk Drug Substance for clinical and
commercial use for the Licensed Territory and the Retained Territory, (c)
Servier shall be responsible for Manufacturing finished Product from such Bulk
Drug Substance for sale of Products in the Licensed Territory, and (d) where
XOMA does not exercise its Cardiometabolic Indications Option, Servier, or at
Servier’s choice XOMA (for a period not to exceed [*] years from First
Commercial Sale in the Retained Territory) or a Third Party designated by
Servier, shall be responsible for Manufacturing finished Product from such Bulk
Drug Substance for sale of Products in the Cardiometabolic Field in the Retained
Territory.


6.2           Manufacturing Plan.  XOMA shall prepare and propose to the JMC for
discussion purposes a detailed plan for CMC Activities, including process
development and scale-up, Manufacture of Bulk Drug Substance, Manufacture of
finished Product from Bulk Drug Substance, and any other matters related to the
Manufacture of the Product, as well as a quarter-by-quarter budget for such
activities (including direct costs, external costs, costs of raw materials,
capital improvements required in connection therewith, and the like), such a
detailed plan will be submitted for approval to the JSC (the “Manufacturing
Plan”).  The Manufacturing Plan will include only those capital expenditures by
XOMA that are fully dedicated to the production of Bulk Drug Substance, and will
provide allocations of costs for those costs that are shared between Bulk Drug
Substance and other products of XOMA.  An initial Manufacturing Plan for
Development of the Product for Behçet’s Uveitis for calendar year 2011 is
attached to this Agreement as Exhibit 6.2.  The Parties, through the JMC, shall
make good faith efforts to review such initial Manufacturing Plan and agree upon
any revisions, amendments or additions thereto, for the Product for Behçet’s
Uveitis and the Lead Cardiometabolic Indications for the subsequent [*] years,
and have it approved by the JSC within [*] days after the Effective Date.  On an
annual basis, the JMC shall have prepared by XOMA and shall propose any amended
or revised Manufacturing Plan for approval by the JSC by no later than [*] of
each year, the budget for which shall govern the activities to be conducted
during the following calendar year to enable appropriate scale up activity and
financial planning.

 
33

--------------------------------------------------------------------------------

 

6.3           Future Planning.  Promptly after the Effective Date, the Parties
through the JMC shall discuss a mutually beneficial arrangement for the
harmonized Manufacture of Bulk Drug Substance for Commercialization and
Development use by Servier, consistent with the following principles, and amend
the Manufacturing Plan to reflect such arrangement:


(a)           Maintain quality control standards and uniform specifications for
the Bulk Drug Substance and finished Product;


(b)           Enable speed to market for initial launch and subsequent
indications;


(c)           Mitigate risks to ensure the uninterrupted supply of Bulk Drug
Substance and finished Product.


(d)           Minimize XOMA Manufacturing Costs.


6.4           CMC Activities.  XOMA shall be responsible for the performance of
CMC Activities for Bulk Drug Substance, including associated regulatory
activities, in accordance with the Manufacturing Plan.  Prior to XOMA’s exercise
of the Cardiometabolic Indications Option and thereafter if XOMA does not
exercise such option, Servier shall reimburse XOMA for all documented costs
incurred by XOMA in performing such activities in accordance with the
Manufacturing Plan and the budget contained therein, as provided in Article
3.  If XOMA exercises the Cardiometabolic Indications Option, XOMA shall
reimburse certain of these costs as provided in Section 8.5, and the Parties
shall thereafter share such costs for the Cardiometabolic Field as provided in
Section 3.4(d).


6.5           Supply of Bulk Drug Substance.  Until such time as Servier may
establish a second source of Bulk Drug Substance as contemplated in Section 6.7,
Servier, its Affiliates and sublicensees shall purchase exclusively from XOMA,
and XOMA shall Manufacture and supply exclusively to Servier or its Affiliates
or sublicensees, subject to the terms of this Article 6, and to the terms of the
Supply Agreement (as defined below), all Bulk Drug Substance required by
Servier, its Affiliates and sublicensees for Development use and for Commercial
use.


(a)           Clinical Use.  Bulk Drug Substance for clinical use by Servier
will be supplied either as finished Product in vials or as Bulk Drug Substance,
at Servier’s option.  Manufacture and supply of Bulk Drug Substance will be
included within CMC Activities under the Manufacturing Plan, and all related
costs will be included in CMC Costs under Section 6.4.


(b)           Commercial Use.

 
34

--------------------------------------------------------------------------------

 

(i)           XOMA’s manufacture and supply of Bulk Drug Substance to Servier
for commercial use will be governed by a supply agreement, containing
commercially reasonable terms mutually agreed by the Parties, including terms
for sales forecasting, inventory builds and safety stock requirements, an
initial version of which will be negotiated and entered into within [*] days
after the Effective Date (the “Initial Supply Agreement”).  At a time to be
determined by the JMC, and reasonably sufficiently in advance of the anticipated
First Commercial Sale of a Product, the Parties will amend the Initial Supply
Agreement to reflect then-available relevant Information (as amended, the
“Supply Agreement”).  XOMA will supply Bulk Drug Substance to Servier for
commercial use at a price equal to [*]% of the XOMA Manufacturing Costs for such
Bulk Drug Substance.


(ii)           For the avoidance of doubt, no cost or expense shall be counted
more than once in calculating XOMA’s actual Manufacturing costs or the XOMA
Manufacturing Costs even if such cost or expense falls into more than one of the
cost categories that comprise such cost.  The Parties agree that each shall use
its good faith efforts to reduce the XOMA Manufacturing Costs, including, where
appropriate, the procurement of raw materials by using Servier’s internal
procurement infrastructure.


(c)           Existing Inventory. Servier shall only purchase from XOMA, and
XOMA shall sell to Servier, XOMA’s existing inventory of phase 2 clinical
materials and XOMA’s existing inventory of phase 3 clinical materials that are
necessary and suitable for the performance of clinical studies by Servier.
Servier shall purchase such inventory reasonably in advance of the time Servier
intends to use such inventory pursuant to a forecast to be agreed by the
Parties.


6.6           Manufacture of Finished Product.  For all Product sold by or on
behalf of Servier, except for the Products sold in the Retained Territory (which
is discussed under Section 6.1), Servier shall be responsible for final
Manufacture of the finished Product from Bulk Drug Substance, including fill and
finish and packaging, at Servier’s expense; provided that upon Servier’s
request, XOMA shall arrange for a Third Party selected and approved by Servier
to conduct final Manufacture of the Product for Servier from Bulk Drug Substance
supplied by XOMA, including fill and finish and packaging, at Servier’s
expense.  Where Servier requests that XOMA be responsible for final Manufacture
of finished Product from Bulk Drug Substance for sale in the Retained Territory,
the Parties shall discuss the terms and conditions of such final Manufacture at
such time.


6.7           Manufacturing Facilities.  XOMA shall ensure that (a) prior to the
first filing of an MAA for the Product with the EMA, there is at least one
facility qualified to manufacture Bulk Drug Substance for MAA submission to the
EMA and (b) prior to the filing of an MAA for the first Major Cardiometabolic
Indication for the Product with the EMA, there is a second facility qualified to
manufacture Bulk Drug Substance for MAA submission to the EMA; provided that,
where upon timely request by Servier, such second Bulk Drug Substance
manufacturing facility is to be located in the EU and owned by Servier or by a
Third Party contract manufacturer selected by Servier (the “Servier Facility”),
the costs and expenses of qualifying and constructing such Servier Facility
shall be borne by Servier; and provided further, that where Servier does not so
request, XOMA shall establish such second facility outside the EU, at its own
expense.  In connection with such request by Servier regarding the Servier
Facility, the Parties shall discuss in good faith and cooperate with respect to
the transfer of XOMA Know-How related to the Manufacture of Bulk Drug Substance
and Product to the Servier Facility pursuant to Section 6.8.

 
35

--------------------------------------------------------------------------------

 

6.8           Transfer of XOMA Know-How and Manufacturing Technology.


(a)           At Servier’s request and expense, and on a schedule determined by
the JMC, XOMA shall disclose (and provide copies, as applicable) to either
Servier or the Third Party manufacturer selected by Servier under Section 6.7,
all XOMA Know-How necessary or useful to enable Servier or such Third Party
manufacturer (as appropriate) to Manufacture Bulk Drug Substance.  For clarity,
nothing in this Section 6.8 with respect to XOMA’s obligation to transfer XOMA
Know-How to Servier shall limit XOMA’s right to use any such XOMA Know-How to
fulfill XOMA’s obligations to Manufacture and supply Bulk Drug Substance to
Servier under this Agreement or the Supply Agreement.  In addition, XOMA shall
make available to Servier, on a reasonable consultation basis, advice of its
technical personnel as may reasonably be requested by Servier in connection with
such transfer of XOMA Know-How.  [*]


(b)           Servier and/or its Third Party manufacturer shall use the XOMA
Know-How transferred under Section 6.8(a) solely for the purpose of
Manufacturing Bulk Drug Substance and finished Products in accordance with the
terms and conditions of this Agreement, and for no other purpose.
 
(c)           Servier acknowledges and agrees that XOMA may condition its
agreement to transfer any XOMA Know-How to a Third Party manufacturer on the
execution of a confidentiality agreement between such Third Party manufacturer
and XOMA that contains terms substantially equivalent to those of Article 10.


6.9           Audits.


(a)           XOMA shall maintain, for at least [*] years from the date of
creation, accurate records and accounts of costs of Manufacturing the Bulk Drug
Substance in order to allow Servier to determine the accuracy of the calculation
of XOMA Manufacturing Costs.  Upon the written request of Servier and not more
than once in any calendar year, XOMA shall permit an independent certified
public accounting firm of internationally recognized standing, selected by
Servier and reasonably acceptable to XOMA and under binder of confidentiality,
to have access during normal business hours to such of the records of XOMA as
may be reasonably necessary to verify the accuracy of such calculations
hereunder for any year ending not more than [*] months prior to the date of such
request.  The accounting firm shall disclose to Servier only whether the records
are correct or not and the specific details concerning any discrepancies.  The
findings of such inspection shall be XOMA’s Confidential Information for the
purposes of Article 10; provided that Servier shall have the right to disclose
such findings to any sublicensee or Affiliate in accordance with Article 10.


(b)           If such accounting firm concludes that Servier has overpaid for
the Bulk Drug Substance supplied during such period, XOMA shall refund Servier
the amount overpaid within [*] days after the receipt of such accounting firm’s
written report so concluding.  If such accounting firm concludes that additional
amounts were owed by Servier for the for the Bulk Drug Substance supplied during
such period, Servier shall pay the additional amounts to XOMA within [*] days
after the receipt of such accounting firm’s written report so concluding.  Any
such audit of records shall be at Servier’s expense; provided that in the event
such audit discloses an overpayment of more than [*] percent ([*]%) between the
amounts paid and the amounts due to XOMA, XOMA shall pay the expense of such
audit.

 
36

--------------------------------------------------------------------------------

 

6.10           Quality Agreement.  In connection with the negotiation of the
Supply Agreement, the Parties also shall enter into a separate quality agreement
setting forth the responsibilities of the quality organizations of each Party
with respect to the cGMP manufacture of the Product (the “Quality
Agreement”).  In the event of any conflict or inconsistency between the Quality
Agreement and this Agreement, the Quality Agreements shall govern with respect
to matters related to quality, and this Agreement shall govern with respect to
all other matters.


6.11           Safety Data Exchange Agreement.  As soon as reasonably
practicable after the Effective Date, but in no event later than 90 days
thereafter, the pharmacovigilance departments of both Parties shall meet and
agree on a safety data exchange agreement (“Safety Data Exchange Agreement”)
which when executed shall be incorporated herein as Exhibit 6.11.


7.   Licenses and Related Rights


7.1           Licenses to Servier.


(a)           License Grant.  Subject to the terms and conditions of this
Agreement and the agreements set forth on Exhibit 7.1(a), XOMA hereby grants
Servier:


(i)           a co-exclusive (with XOMA) royalty free license, with the right to
sublicense as provided in Section 7.1(c), under the XOMA Technology to (A)
Develop Products in the Cardiometabolic Field and in the Remaining Field in the
Licensed Territory (subject to the last sentence of Section 4.1., and to Section
3.3.(b) above), and (B) in the Cardiometabolic Field in the Retained Territory,
subject to earlier termination in the event of XOMA’s exercise of the
Cardiometabolic Indications Option, solely in accordance with the Global
Research and Development Plans and/or this Agreement;


(ii)           an exclusive, royalty-bearing license, with the right to
sublicense as provided in Section 7.1(c), under the XOMA Technology to use,
sell, offer for sale, distribute, import, export and otherwise Commercialize
Products in (A) the Remaining Field and the Cardiometabolic Field in the
Licensed Territory during the Term and (B) the Cardiometabolic Field in the
Retained Territory, during the Term, but subject to earlier termination in the
event of XOMA’s exercise of the Cardiometabolic Indications Option; and


(iii)           an exclusive, worldwide, royalty-free license under the XOMA
Technology, with the right to sublicense as provided in Section 7.1(c), to make
and have made finished Product from Bulk Drug Substance supplied by XOMA, (A)
for use in the Development or Commercialization of Products in the Remaining
Field and the Cardiometabolic Field in the Licensed Territory and (B) for use in
the Development or Commercialization of Products in the Cardiometabolic Field in
the Retained Territory, until such time as and subject to XOMA’s exercise of the
Cardiometabolic Indications Option.  In addition, XOMA hereby grants to Servier
a license to manufacture or have manufactured Bulk Drug Substance (X) solely for
use in the Development or Commercialization of Products in and for the Licensed
Territory, and (Y) for use in the Development or Commercialization of Products
solely in the Cardiometabolic Field in the Retained Territory, until such time
as and subject to XOMA’s exercise of the Cardiometabolic Indications Option.,
all as and to the extent provided in Sections 6.7 and 6.8.

 
37

--------------------------------------------------------------------------------

 

(b)           XOMA Retained Rights.  It is understood that at all times XOMA and
its Affiliates retain (i) the exclusive right to Develop and Commercialize the
Product in the Remaining Field in the Retained Territory, (ii) the right to
practice the XOMA Technology as and to the extent needed in connection with its
activities under this Agreement in fulfillment of its obligations hereunder,
(iii) the right to Manufacture Bulk Drug Substance in the Licensed Territory and
the Retained Territory and (iv) the right to use and practice the XOMA
Technology outside the scope of the licenses granted to Servier in Section
7.1(a).


(c)           Sublicense Rights.


(i)           Servier shall have the right to grant sublicenses of the licenses
granted to it under Section 7.1(a)(i)(A), Section 7.1(a)(ii)(A), and Section
7.1(a)(iii)(A) and 7.1(a)(iii)(X) to any of its Affiliates.  Servier shall have
the right to grant sublicenses of the licenses granted to it under Section
7.1(a)(i)(A), Section 7.1(a)(ii)(A), and Section 7.1(a)(iii)(A) to any Third
Parties with the prior written consent of XOMA, not to be unreasonably withheld;


(ii)           Servier shall have the right to grant sublicenses of the licenses
granted to it under Section 7.1(a)(i)(B), 7.1(a)(ii)(B) and Section
7.1(a)(iii)(B) to any of its Affiliates. Servier shall have the right to grant
sublicenses of the licenses granted to it under Section 7.1(a)(i)(B),
7.1(a)(ii)(B),  Section 7.1(a)(iii)(B), and 7.1(a)(iii)(Y) to any Third Parties
with the prior written consent of XOMA, not to be unreasonably withheld, but
only in the event XOMA does not exercise its Cardiometabolic Indications Option;
for clarity, where XOMA does not exercise such option at the Early Option
Exercise Date, Servier shall have no right to sublicense such rights until after
the Late Option Exercise Date;


provided that in the case of Third Parties: (w) Servier shall provide XOMA with
prior written notice with respect to any such sublicense, and a redacted copy
thereof, (x) Servier shall remain responsible for the compliance with this
Agreement by such sublicensee(s), (y) each such sublicense agreement shall be
consistent with the terms and conditions of this Agreement, and (z) Servier
shall require, in substance, any sublicensee of XOMA Technology in the
Cardiometabolic Field in the Retained Territory to defend, indemnify and hold
harmless the XOMA Indemnitees from any and all damages or other amounts payable
to a Third Party claimant, to the extent resulting from Claims against them that
arise from or are based on: (A) the use of XOMA Technology in connection with
the Development, Manufacture or Commercialization of the Product by or on behalf
of such sublicensee or its affiliates in the Retained Territory; or (B) the use
by such sublicensee in the Retained Territory of pre-clinical and clinical data
and information supplied by XOMA to Servier under Section 4.4(c) (and
sublicensed or transferred to such sublicensee), except in the case of XOMA’s
fraud, gross negligence or willful misconduct.

 
38

--------------------------------------------------------------------------------

 

7.2           Licenses to XOMA.


(a)           License Grant.  Subject to the terms and conditions of this
Agreement, Servier hereby grants XOMA:


(i)           a non-exclusive, royalty-free license, with the right to
sublicense as provided in Section 7.2(b), under the Servier Technology to
Develop Products in the Cardiometabolic Field (subject to XOMA’s exercise of the
Cardiometabolic Indications Option) and in the Remaining Field solely in
accordance with the Global Research and Development Plans and/or this Agreement;


(ii)           a non-exclusive, royalty-free license, with the right to
sublicense as provided in Section 7.2(b), under the Servier Technology to use,
sell, offer for sale, distribute, import, export and otherwise Commercialize
Products in (A) the Remaining Field in the Retained Territory during the Term
and (B) upon XOMA’s exercise of the Cardiometabolic Indications Option, the
Cardiometabolic Field in the Retained Territory;  and


(iii)           a non-exclusive, worldwide license under the Servier Technology
to Manufacture Bulk Drug Substance and Product.


(b)           Sublicense Rights.  XOMA shall have the right to grant sublicenses
of the license granted to it under Section 7.2(a) to any of its Affiliates. XOMA
shall have the right to grant sublicenses of the license granted to it under
Section 7.2(a) to any Third Parties, with the prior written consent of Servier,
which shall not be unreasonably withheld: (i) XOMA shall provide Servier with
prior written notice with respect to any such sublicense, (ii) XOMA shall remain
responsible for the compliance with this Agreement by such sublicensee(s), and
(iii) each such sublicense agreement shall be consistent with the terms and
conditions of this Agreement.


(c)           Exclusive Rights Option.  Should XOMA desire to convert any of the
licenses granted under Section 7.2(a) from non-exclusive to exclusive, upon
reasonable written notice to Servier, the Parties shall negotiate in good faith
the terms upon which Servier will grant such exclusive rights.


7.3           Negative Covenants.


(a)           Servier covenants that it will not, and will not permit any of its
Affiliates or sublicensees to, use or practice any XOMA Technology outside the
scope of the license granted to it under Section 7.1 above.  XOMA covenants that
it will not, and will not permit any of its Affiliates or sublicensees to, use
or practice any Servier Technology outside the scope of the license granted to
it under Section 7.2 above.

 
39

--------------------------------------------------------------------------------

 

(b)           XOMA agrees that during a period of [*] years following the First
Commercial Sale of the Product in the Licensed Territory, it shall not, itself
or through one or more Affiliates or Third Parties, sell, offer for sale,
distribute, promote or market any Competing Product (x) for use in any
indication in the Licensed Territory, and (y) in the event of expiration of the
Cardiometabolic Indications Option without exercise by XOMA, in the Retained
Territory for use in any Cardiometabolic Indication.


(c)           Servier agrees that during a period of [*] years following the
First Commercial Sale of the Product by or on behalf of XOMA in the Retained
Territory, it shall not, itself or through one or more Affiliates or Third
Parties, sell, offer for sale, distribute, promote or market any Competing
Product (x) for use in any indication in the Licensed Territory, (y) for use in
any indication in the Retained Territory if XOMA exercises the Cardiometabolic
Indications Option, or (z) for use in any indication, other than Cardiometabolic
Indications, in the Retained Territory, in the event of expiration of the
Cardiometabolic Indications Option without exercise by XOMA.


(d)           Sections 7.3(b) and 7.3(c) shall survive termination of this
Agreement as follows:


(i)           Upon early termination of this Agreement by Servier under Section
11.2 (whether in its entirety or in a given country or region) or by XOMA under
Section 11.4 , Section 7.3(c) shall survive (in the terminated country/region(s)
or, if the Agreement is terminated in its entirety, in the Licensed Territory
and Retained Territory ) until the earlier of (A) [*] years following the First
Commercial Sale of the Product in the Retained Territory by or on behalf of
XOMA, or (B) [*] years following the effective date of such
termination.  However, in the event of such termination, XOMA’s obligations
under Section 7.3(b) shall terminate in the terminated country/region(s) or in
the Licensed Territory in its entirety, as applicable.


(ii)           Upon termination of this Agreement by Servier under Section 11.3
, Servier’s obligations under Sections 7.3(c) and XOMA’s obligations under
Section 7.3(b) shall terminate in the terminated region(s) or in the Licensed
Territory and Retained Territory in their entirety, as applicable.


(iii)           Upon termination of this Agreement by Servier under Section 11.4
, XOMA’s obligations under Section 7.3(b) shall survive until the earlier of (A)
[*] years following the First Commercial Sale of the Product in the Licensed
Territory, or (B) [*] years following the effective date of termination; and
Servier’s obligations under Section 7.3(c) shall terminate.


(iv)           Upon termination of this Agreement by XOMA under Section 11.5 ,
Servier’s obligations under Section 7.3(c) shall survive in the terminated
jurisdiction(s) until the earlier of (A) [*] years following the First
Commercial Sale of the Product by or on behalf of XOMA in the Retained
Territory, or (B) [*] years following the effective date of termination; and
Section 7.3(b) shall terminate in the terminated jurisdiction(s).

 
40

--------------------------------------------------------------------------------

 

7.4           No Implied Licenses.  Except as explicitly set forth in this
Agreement, neither Party shall be deemed by estoppel or implication to have
granted the other Party any license or other right to any intellectual property
of such Party.
 



8.   PAYMENTS


8.1           Notification, Payment and Invoicing.  Any and all amounts payable
by a Party to the other Party under this Agreement shall be invoiced as follows:


 
-
by XOMA to LES LABORATOIRES SERVIER, 22 rue Garnier, 92200 Neuilly sur Seine,
France, VAT FR08085480796, to the attention of [*].



 
-
by Servier to XOMA Ireland Limited, 26 Upper Pembroke Street, Dublin 2, Ireland,
VAT IE 6327875R, to the attention of [*].



Unless otherwise indicated below, payment shall be made within [*] days of
receipt of the corresponding invoice. Each Party shall inform the other Party
promptly and no later than within [*] days of the occurrence of an event
triggering a payment obligation on the informing Party.


8.2           Upfront Payment.  Within ten (10) business days after the
Effective Date and the date of receipt of the invoice, Servier shall pay to XOMA
a one-time, non-refundable and non-creditable upfront cash payment of Fifteen
Million Dollars ($15,000,000).


8.3           Cash Advance to XOMA.  Servier shall provide to XOMA an advance of
funds in the total amount of up to fifteen million euro (€15,000,000), in
accordance with a separate loan agreement to be entered into by and between the
Parties contemporaneous with this Agreement (the “Loan Agreement”).


8.4           Phase 3 Initiation Milestone. Regardless of whether XOMA has at
such time exercised the Cardiometabolic Indications Option, Servier shall make a
one-time, non-refundable and non-creditable milestone payment to XOMA of Twenty
Million Dollars ($20,000,000) within [*] days after the Initiation of the first
Phase 3 Clinical Trial for the Product by or on behalf of Servier in and for the
Licensed Territory in Type 2 diabetes and receipt of the corresponding invoice.


8.5           XOMA Payments on Option Exercise.  XOMA shall be obligated to make
the applicable following payments to Servier upon exercise of the
Cardiometabolic Indications Option:

 
41

--------------------------------------------------------------------------------

 
 

 
Early Option Exercise
Late Option Exercise
Option Exercise amount for patent and know-how access
$[*]
$[*]
Reimbursement of CMC Costs Incurred Prior to Exercise for CMC Activities
for  Cardiometabolic Indications – Percent of Total Costs Incurred
[*]%
[*]%
Reimbursement of Development Costs Incurred Prior to Exercise for Clinical
Studies for Cardiometabolic Indications – Percent of Total Costs Incurred
[*]%
[*]%



XOMA shall pay the Option Exercise amount for patent and know-how access within
[*] days of exercise of the option and receipt of the corresponding
invoice.  Subject to Article 3, as of the date of exercise of the option, XOMA
shall be obligated to reimburse Servier for XOMA’s share (as determined above)
of the CMC Costs and Development Costs incurred by Servier prior to the option
exercise date (the “Reimbursable Costs”) in accordance with the following
schedule: (A) for the Early Option Exercise, during the period from the date of
option exercise until the [*] anniversary of such date, no payments would be
owed, but commencing with the first calendar [*] after the [*] anniversary, and
for the [*] calendar [*] thereafter, XOMA would be obligated to pay [*] of the
total Reimbursable Costs within [*] days following the end of such calendar [*]
and receipt of the corresponding invoice; and (B) for the Late Option Exercise,
during the period from the date of option exercise until the [*]
month  anniversary of such date, no payments would be owed, but commencing with
the first calendar [*] after such [*] month anniversary, and for the [*]
calendar [*] thereafter, XOMA would be obligated to pay [*] of the total
Reimbursable Costs within [*] days following the end of such calendar [*] and
receipt of the corresponding invoice.  Following exercise of the option, the
ongoing CMC Costs and Development Costs for the Cardiometabolic Indications
shall be handled as provided in Article 3.


8.6           Milestone Payments if XOMA Exercises the Cardiometabolic
Indications Option.


(a)           General.  If XOMA exercises the Cardiometabolic Indications
Option, Servier shall make one-time, non-refundable and non-creditable milestone
payments to XOMA within [*] days after the achievement of each applicable
milestone event by Servier or its Affiliates or sublicensees as provided below
and receipt of the corresponding invoice.


(b)           Development and Regulatory Milestones for Major Cardiometabolic
Indications.  The following milestone payments shall be payable to XOMA for one
or more Products to achieve the following milestone events:

 
42

--------------------------------------------------------------------------------

 
 
Milestone Event
Milestone Payment
Initiation of the first Phase 3 Clinical Trial for each of the first [*] Major
Cardiometabolic Indications other than Type 2 diabetes
€[*]
Acceptance for filing of MAA by EMA for each of the first [*] Major
Cardiometabolic Indications
€[*]
Regulatory Approval by EMA (centralized) for each of the first [*] Major
Cardiometabolic Indications
€[*]



  For clarity, the maximum total amount payable under this Section 8.6(b) if all
milestones are achieved would be €[*].  Whether a Cardiometabolic Indication is
a Major Cardiometabolic Indication shall be determined by Servier in good faith,
in consultation with XOMA. To the extent XOMA disagrees, in good faith, with any
determination by Servier that an indication is not a Major Cardiometabolic
Indication, the Parties shall attempt to resolve such dispute by good-faith
negotiations between the Executive Officers and if not resolved within [*] days
after notice of XOMA’s disagreement, Servier shall have the final say and shall
not be required to pay the foregoing milestones with respect to such
Cardiometabolic Indication. Rather, in such a case, Servier shall be required to
pay milestones as provided under Section 8.6(c) below, up to the limits provided
in such section; it being understood that the maximum number of Cardiometabolic
Indications for which Servier would owe milestones under this Section 8.6(b) and
Section 8.6(c), in the aggregate, is [*].  Further, if Net Sales of the Product
for such Cardiometabolic Indication in the Licensed Territory achieve at least
[*] euros (€[*]) during any annual period starting on October 1st, then Servier
shall so notify XOMA and the amounts set forth above (i.e., an aggregate of [*]
euros (€[*])) minus such amounts as were previously paid to XOMA pursuant to
Section 8.6(c), if any, shall thereafter be due and owing within [*] days of
receipt of invoice from XOMA.


(c) Development and Regulatory Milestones for Non-Major Cardiometabolic
Indications. Servier shall pay the following milestone payments to XOMA for one
or more Products, for each of the first [*] Indications in the Cardiometabolic
Field which are not determined to be Major Cardiometabolic Indications, to
achieve the designated milestone event within [*] days of the achievement of
each such milestone event and receipt of the corresponding invoice:
 
Milestone Event
Milestone Payment
Acceptance for filing of MAA by EMA
€[*]
Regulatory Approval by EMA
€[*]


 
43

--------------------------------------------------------------------------------

 

(d) Sales Milestones.  Servier shall make the following one-time, non-refundable
and non-creditable sales milestone payments to XOMA when the aggregate Net Sales
of all Products in the Licensed Territory first reach the thresholds specified
below in any [*]-month period.  Such payments shall be made no later than [*]
days after the end of the period in which each such sales milestone event is
achieved and receipt of the corresponding invoice.
 
Threshold for Aggregate Net Sales in the Licensed Territory
Milestone Payment
€[*]
€[*]
€[*]
€[*]
€[*]
€[*]
€[*]
€[*]
€[*]
€[*]

 
To the extent more than one sales threshold is reached in any given [*]-month
period, then the applicable milestone payment for each such achievement shall be
due and owing with respect to such period.  If during the Pre-Exercise Period
any sales milestone becomes due in accordance with this Section 8.6(c) such
amount shall be due and owing.  If following the Pre-Exercise Period, however,
the Cardiometabolic Indications Option is not exercised, the Net Sales
milestones then due and owing thereafter are only those set forth below under
Section 8.8(c) and not those listed above; provided that any amounts paid as of
such time under the above schedule shall be credited against the first Net Sales
milestone owed under Section 8.8(c).  For example, should the payment of €[*]
have been paid, and XOMA does not exercise the Cardiometabolic Indications
Option, and subsequently Servier achieves worldwide Net Sales of $[*], the
payment owed would be $[*] minus €[*].


8.7           Regulatory Milestones for Remaining Field
Indications.  Irrespective of whether XOMA exercises the Cardiometabolic
Indications Option, Servier shall pay the following milestone payments to XOMA,
within [*] days of the achievement of the applicable milestone event and receipt
of the corresponding invoice, for one or more Products to achieve the following
milestones for each of the first [*] Indications in the Remaining Field, other
than Behçet’s Uveitis, to achieve the designated milestone event:
 
Milestone Event
Milestone Payment
Acceptance for filing of MAA by EMA
€[*]
Regulatory Approval by EMA
€[*]


 
44

--------------------------------------------------------------------------------

 

No development or regulatory milestone payments will be due for Behçet’s
Disease.  For clarity, the maximum total amount payable under this Section 8.7
is €[*]. As used in this Article 8, “Indication” means an indication for the
Product that is the subject of a separate MAA or supplemental MAA or any new
indication requiring an amendment to the MAA.


8.8           Development and Regulatory Milestone Payments if XOMA Does Not
Exercise the Cardiometabolic Indications Option.


(a)           General.  If XOMA does not exercise the Cardiometabolic
Indications Option, Servier shall make one-time, non-refundable and
non-creditable development and regulatory milestone payments to XOMA within [*]
days after the achievement of each applicable milestone event by Servier or its
Affiliates or sublicensees as set forth below and receipt of the corresponding
invoice.


(b)           Major Cardiometabolic Indications Field.  The following milestone
payments shall be payable to XOMA for achievement of the following milestones by
one or more Products:


 
Milestone Event
Milestone Payment
Initiation of the first Phase 3 Clinical Trial for each of the first [*] Major
Cardiometabolic Indications other than Type 2 diabetes
€[*]
Acceptance for filing of MAA by FDA for each of the first [*] Major
Cardiometabolic Indications
€[*]
Acceptance for filing of MAA by EMA for each of the first [*] Major
Cardiometabolic Indications
€[*]
Filing of MAA with MHLW for each of the first [*] Major Cardiometabolic
Indications
€[*]
Regulatory Approval by FDA for each of the first [*] Major Cardiometabolic
Indications
€[*]
Regulatory Approval  by EMA for each of the first [*] Major Cardiometabolic
Indications
€[*]
Regulatory Approval by MHLW for each of the first [*] Major Cardiometabolic
Indications
€[*]

For clarity, the maximum total amount payable under this Section 8.6(b) shall be
€[*].


(c)           Sales Milestones.  Servier shall make the following one-time,
non-refundable and non-creditable sales milestone payments to XOMA when the
aggregate worldwide Net Sales of all Products first reach the thresholds
specified below in any [*]-month period.  Such payments shall be made no later
than [*] days after the end of the period in which each such sales milestone
event is achieved and receipt of the corresponding invoice.

 
45

--------------------------------------------------------------------------------

 
 
Threshold for Aggregate Annual Worldwide Net Sales
Milestone Payment
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]

To the extent more than one sales threshold is reached in any given year, then
the applicable milestone payment for each such achievement shall be due and
owing with respect to such year.


8.9           Royalty Payments.


(a)           Royalties in Licensed Territory.  Subject to the other applicable
terms of this Section 8.7, and regardless of whether XOMA exercises the
Cardiometabolic Indications Option, Servier shall pay to XOMA quarterly
non-refundable, non-creditable royalties on Net Sales of Products in the
Licensed Territory during such quarter, on a Product-by-Product and a
country-by-country basis, as calculated by multiplying the total Net Sales of
such Product in such country during such quarter by the applicable royalty rate
as determined in the following royalty rate table.  As used herein, “Daily Cost
of Treatment” for a particular Product in a country means the average Net Sales
per unit of the Product for such country in a specific calendar quarter
(converted to Euros), divided by the number of days between each use of such
Product as specified in the label for such Product in the country (e.g., per
unit Net Sales divided by 30 for a Product labeled to be administered once per
month).
 
Daily Cost of Treatment
Royalty Rate
Less than or equal to [*]
[*]%
Greater than [*] and less than or equal to [*]
[*]%
Greater than [*] and less than or equal to [*]
[*]%
Greater than [*] and less than or equal to [*]
[*]%
Greater than [*]
[*]%



 
46

--------------------------------------------------------------------------------

 
 
In addition, Servier shall pay to XOMA (to the extent applicable) the following
additional quarterly non-refundable, non-creditable royalties on Net Sales of
Products in the Licensed Territory during such quarter, depending upon the
Purchase Cost Ratio (as defined below) of such Product for the quarter, on a
Product-by-Product and country-by-country basis, such royalties to be calculated
by multiplying the applicable royalty rate set forth in the royalty rate table
below by the total Net Sales of the Product in such country during such
quarter.  As used herein, “Purchase Cost” means, with respect to a particular
Product for commercial sale in a particular country during a calendar quarter,
the actual total amount paid by Servier to XOMA for its purchase of the amount
of Bulk Drug Substance actually contained in such Product sold in such quarter
(i.e., the XOMA Manufacturing Cost for such amount of Bulk Drug Substance
purchased, plus [*]% of such cost).  As used herein, “Purchase Cost Ratio”
means, with respect to a particular Product for commercial sale in a particular
country during a calendar quarter, the Purchase Cost for such Product divided by
the average Net Sales per unit of such Product sold in the country during such
quarter, expressed as a percentage.
 
Purchase Cost Ratio for a Product
Additional Royalty Rate
Less than [*]% but greater than or equal to [*]% of Net Sales per unit
[*]%
Less than [*]% but greater than or equal to [*]% of Net Sales per unit
[*]%
Less than [*]% of Net Sales per unit
[*]%

 
The Parties agree that if any factors affecting the profitability of the Product
in the Licensed Territory change materially during the Term, the Parties will
meet and discuss in good faith possible modifications to the royalty scheme for
the Product in the Licensed Territory set forth in this Section 8.7(b) in light
of such changing factors.


(b)           Royalties in Retained Territory.  Subject to Section 8.9(c) and
8.9(d), if XOMA does not exercise the Cardiometabolic Indications Option, in
addition to royalties under Section 8.9(a), Servier shall pay to XOMA
non-refundable, non-creditable royalties on Net Sales of Products by Servier,
its Affiliates and sublicensees for use in the Cardiometabolic Indications in
the Retained Territory, as calculated by multiplying the applicable royalty
rates set forth in the royalty rate table below by the corresponding amount of
incremental Net Sales in the Retained Territory of all Products in a calendar
year (the “Total Annual Net Sales”).

 
47

--------------------------------------------------------------------------------

 
 
Net Sales of all Products in Retained Territory
Royalty Rate
For that portion of Total Annual Net Sales less than $[*]
[*]%
For that portion of Total Annual Net Sales greater than or equal to $[*] but
less than $[*]
[*]%
For that portion of Total Annual Net Sales greater than or equal to $[*] but
less than $[*]
[*]%
For that portion of Total Annual Net Sales greater than or equal to $[*] but
less than $[*]
[*]%
For that portion of Total Annual Net Sales equal to or greater than $[*]
[*]%

 
(c)           Royalty Term.  Royalties under this Section 8.9 with respect to a
particular Product and country will  be payable for so long as such Product is
sold in such country.


(d)           Royalty Adjustments.


(i)           Third Party Royalty Offset.   If, after the Effective Date,
Servier or its sublicensee or designee:  (A) is required, as agreed by the
Parties in good faith, or absent such agreement, in the reasonable opinion of an
independent expert selected by the Parties, to obtain a license from any Third
Party under patent rights controlled by such Third Party in order to make, have
made, use, sell, offer for sale or import a Licensed Antibody and/or a Product
in any country, and pursuant to such license is required to pay a royalty or a
lump sum payment to the Third Party based on sales of the Product containing
such Licensed Antibody in such country, or (B) is required by any court of
competent jurisdiction, due to infringement of patent rights controlled by such
Third Party in any country(ies), to pay such a royalty to such a Third Party
based on sales of such Product in such country(ies), then Servier may deduct
from the milestones payments or royalties that would otherwise be due to XOMA on
Net Sales resulting from the sales of such Product in such country in a calendar
quarter the amount paid by Servier to such Third Party with respect to the sale
of such Product for such country during such calendar quarter; provided that in
no event shall the operation of this Section 8.9(d)(i) reduce the royalties or
milestones payment due to XOMA for any Product below [*] percent ([*]%) of the
amount that otherwise would have become due under this Agreement for such
country.


(ii)           Biosimilar Competition.  On a country by country basis, following
expiration of all XOMA Patents and Servier Collaboration Patents claiming a
particular Product and the first commercial sale of a Biosimilar Product to such
Product in such country, if, during any calendar quarter, the unit volume of
sales of all such Biosimilar Product(s) in such country during such quarter are
more than [*] percent ([*]%) of the total unit volume of sales of (i) all such
Biosimilar Products plus (ii) such Product’s unit volume of sales in such
country, then the royalty rates under Section 8.9(a) or (b), as applicable,
shall be reduced by [*] percent ([*]%) in any given calendar quarter with
respect to the sales such Product in such country.

 
48

--------------------------------------------------------------------------------

 

(e)           Royalty Reports and Payments.  Within [*] days following the end
of each calendar [*] following the First Commercial Sale of a Product by Servier
or its Affiliate or sublicensee anywhere in the Licensed Territory or Retained
Territory, Servier shall provide XOMA with a report containing the following
information for the applicable calendar quarter, on a Product-by-Product basis:
(i) gross sales and Net Sales of Product consolidated in Euros, (ii) a
calculation of the royalty payment due on such sales, including a calculation of
the Purchase Cost used in the determination of such royalty, (iii) an accounting
of the number of units and prices for the Product sold, grouped by the Daily
Cost of Treatment in the countries in the Licensed Territory, (iv) the
adjustment, if any, made in accordance with the terms of Section 8.9(d), as well
as any other details reasonably requested by XOMA.


8.10           Payment Method.  All payments due under this Agreement to XOMA
shall be made by bank wire transfer in immediately available funds to an account
designated by XOMA.  All royalty payments arising from Net Sales in the Licensed
Territory shall be made in Euros. All other payments, including any royalties
arising from sales in the Retained Territory in the Cardiometabolic Indications,
shall be made either in Dollars or in Euros as indicated in the corresponding
section of this Agreement or as agreed by the Parties.


8.11           Late Payment.  If either Party fails to make any payment due to
the other Party under this Agreement, then interest shall accrue on a daily
basis at the rate equal to one month LIBOR (for payment in Dollars) or EURIBOR
(for payments in Euros) plus [*] basis points per annum, or at the maximum rate
permitted by applicable Law, whichever is the lower.


8.12           Foreign Exchange.  Conversion of sales recorded in local
currencies to Euros shall be performed in a manner consistent with Servier’s
normal practices used to prepare its audited financial statements for internal
and external reporting purposes, which uses a widely accepted source of
published exchange rates.


8.13           Records; Inspection.  Servier shall, and shall ensure that its
Affiliates and sublicensee(s) will, keep complete, true and accurate books of
account and records for the purpose of determining the payments to be made under
this Agreement.  Such books and records shall be kept for at least [*] years
following the end of the calendar year to which they pertain.  Such records
shall be open for inspection during such period by independent accountants,
solely for the purpose of verifying payment statements hereunder.  Such
inspections shall be made no more than [*] each calendar year, on reasonable
notice during normal business hours.  Any unpaid amounts (plus interest as set
forth in Section 8.11) that are discovered shall be paid promptly by
Servier.  Inspections conducted under this Section 8.13) shall be at the expense
of XOMA, unless the inspection discloses an underpayment by Servier of [*]
percent ([*]%) or more of the amount due for any period covered by the
inspection, whereupon all costs relating to the inspection for such period shall
be paid promptly by Servier.


8.14           Taxes.


(a)           Taxes on Income.  Each Party shall be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the efforts of the Parties under this Agreement.

 
49

--------------------------------------------------------------------------------

 

(b)           Tax Cooperation.  The Parties agree to cooperate with one another
and use reasonable efforts to reduce or eliminate tax withholding or similar
obligations in respect of royalties, milestone payments, and other payments made
by Servier to XOMA under this Agreement.  Servier agrees that under current
bilateral income tax Treaty between France and Ireland, payments made by Servier
to XOMA under this Agreement are not subject to withholding tax in France.  To
the extent Servier is required to deduct and withhold taxes on any payment to
XOMA, Servier shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and promptly transmit to XOMA an official tax
certificate or other evidence of such withholding sufficient to enable XOMA to
claim such payment of taxes.  XOMA shall provide Servier, who shall complete any
required portions of, any tax forms that may be reasonably necessary in order
for Servier not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty, including Forms 5000-EN and
5003-EN.  Each Party shall provide the other with reasonable assistance to
enable the recovery, as permitted by applicable Laws, of withholding taxes,
value added taxes, or similar obligations resulting from payments made under
this Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax or value added tax.  Servier shall require its sublicensees to
cooperate with XOMA in a manner consistent with this Section 8.14(b).


(c)           Taxes Resulting From Servier Action.  If Servier is required to
make a payment to XOMA that is subject to a deduction or withholding of tax,
then (i) if such withholding or deduction obligation arises as a result of any
action by Servier, including any assignment or sublicense, or any failure on the
part of Servier or its Affiliate to comply with applicable Laws or filing or
record retention requirements, that has the effect of modifying the tax
treatment of the Parties hereto (a “Servier Withholding Tax Action”), then the
sum payable by Servier (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
XOMA receives a sum equal to the sum that it would have received had no such
Servier Withholding Tax Action occurred, and (ii) otherwise, the sum payable by
Servier (in respect of which such deduction or withholding is required to be
made) shall be made to XOMA after deduction of the amount required to be so
deducted or withheld, which deducted or withheld amount shall be remitted to the
proper Governmental Authority in accordance with applicable Laws.


(d)           Other Taxes.  Each Party shall be solely responsible for the
payment of Value Added Tax, custom duties, registration duties, transfer taxes,
stamp duties and any other taxes or duties imposed to it in relation with the
payments made under this Agreement.


(e)           XOMA Obligations.  The provisions of subsections (b) and (c) above
shall apply mutatis mutandis to XOMA where XOMA is the paying Party.
 
9.   INTELLECTUAL PROPERTY


9.1           Ownership of Inventions.  Each Party shall own all inventions,
whether or not patentable, made solely by its or its Affiliates’ own employees,
agents, or independent contractors in the course of conducting its or its
Affiliates’ activities under this Agreement, together with all intellectual
property rights therein (“Sole Inventions”).  The Parties shall jointly and
equally own any inventions, whether or not patentable, that are made jointly by
employees, agents, or independent contractors of each Party or its Affiliates in
the course of conducting its or its Affiliates’ activities under this Agreement,
together with all intellectual property rights therein (“Joint
Inventions”).  Inventorship shall be determined in accordance with U.S. patent
laws.  All Patents claiming patentable Sole Inventions (but not Joint
Inventions) shall be referred to herein as “Sole Invention Patents”.  All
Patents claiming patentable, jointly owned Joint Inventions shall be referred to
herein as “Joint Invention Patents”.  Except to the extent either Party is
restricted by the licenses granted to the other Party or its Affiliates under
this Agreement, each Party and its Affiliates shall be entitled to practice and
exploit the Joint Inventions and the Joint Invention Patents without the duty of
accounting or seeking consent from the other Party.

 
50

--------------------------------------------------------------------------------

 

9.2           Disclosure.  Each Party shall promptly disclose to the other Party
all Sole Inventions and Joint Inventions, including any invention disclosures or
other similar documents, submitted to it by its or its Affiliates’ employees,
agents or independent contractors describing inventions that are either Sole
Inventions or Joint Inventions, and all Information relating to such inventions
to the extent necessary for the preparation, filing and prosecution of any
Patent with respect to such invention.  Upon the disclosure of a Joint Invention
or Sole Invention pursuant to this Section 9.2, the Parties shall promptly
discuss such Joint Invention or Sole Invention and (a) confirm its status as
either a Joint Invention or a Sole Invention in light of the ownership
principles set forth in Section 9.1 and (b) determine whether to file a patent
application claiming such Joint Invention or Sole Invention; provided that the
Party owning such Sole Invention shall nonetheless have the right to file for
such patent application.


9.3           Patent Prosecution.


(a)           Budget.  Within [*] days after the Effective Date, and at the
beginning of each calendar quarter thereafter, each Party shall provide to the
other Party a reasonably detailed budget setting forth its estimated costs and
expenses for the subsequent six (6)-month period for the preparation, filing,
prosecution and maintenance of all Patents whose costs and expenses such other
Party is (or may be) responsible for under this Section 9.3.  At either Party’s
request, the Parties shall promptly discuss such budget(s), and the providing
Party shall provide any additional Information as the other Party may reasonably
request.


(b)           XOMA Patents and Joint Invention Patents.


(i)           Licensed Territory.  Except as otherwise provided in this Section
9.3(b)(i), XOMA shall be solely responsible for the preparation, filing,
prosecution and maintenance of the XOMA Patents in its own name, and Joint
Invention Patents in the name of Servier and XOMA, in the Licensed Territory,
using patent counsel reasonably acceptable to Servier.  The Parties shall
discuss and confer with respect to the overall patent strategy with respect to
the XOMA Patents and any Joint Invention Patents in the Licensed
Territory.  XOMA shall keep Servier advised of the status of all communications
and actual and prospective filings and submissions regarding the XOMA Patents
and Joint Invention Patents in the Licensed Territory, and shall give Servier a
reasonable opportunity (but in no event less than ten (10) business days) to
review and comment on any such communications, filings, filing date and
submissions proposed to be sent to any patent office.  XOMA shall incorporate
all reasonable comments of Servier before making any substantive filing or
submission related to the XOMA Patents or Joint Invention Patents in the
Licensed Territory, provided that such comments are obtained at least [*]
business days prior to the deadline for filing.  If XOMA no longer wishes to
maintain or prosecute any XOMA Patent or Joint Invention Patent in the Licensed
Territory, then XOMA shall give reasonable notice to Servier, and thereafter,
Servier may, upon written notice to XOMA, prosecute and maintain such XOMA
Patent or Joint Invention Patent in its own name, and XOMA shall execute all
required documents in order to assign to Servier such XOMA Patent or XOMA’s
interest in such Joint Invention Patent, at XOMA’s expense.  Servier shall be
solely responsible for all costs and expenses incurred by XOMA or its Affiliates
after the Effective Date and associated with the filing, prosecution (including
any interferences, reissue proceedings and reexaminations) and maintenance of
the XOMA Patents and Joint Invention Patents in the Licensed
Territory.  Notwithstanding the foregoing, if Servier no longer desires to
retain its license under any XOMA Patent or Joint Invention Patent in the
Licensed Territory, and desires to cease payment of the costs of prosecution and
maintenance thereof, it shall have the right to terminate such license to such
Patent, and terminate reimbursement to XOMA of such costs, upon [*] days written
notice; provided that with respect to any such Joint Invention Patent, Servier
shall execute all required documents in order to assign to XOMA Servier’s
interest in such Joint Invention Patent, at Servier’s expense.

 
51

--------------------------------------------------------------------------------

 

(ii)           Retained Territory.


(1)           XOMA shall have the sole authority and control over the
preparation, filing, prosecution and maintenance of the XOMA Patents in its own
name, and Joint Invention Patents in the name of XOMA and Servier, in the
Retained Territory, at XOMA’s sole cost and expense, provided that XOMA shall
update Servier from time to time on the status of such Patent prosecution and
maintenance efforts; provided, however, that if the Cardiometabolic Indications
Option expires without exercise thereof by XOMA, Section 9.3(b)(ii)(2) below
shall apply to the XOMA Patents and Joint Invention Patents in the Retained
Territory, and not this Section 9.3(b)(ii)(1).


(2)           After expiration of the Cardiometabolic Indications Option without
exercise thereof by XOMA, except as otherwise provided in this Section
9.3(b)(ii)(2), XOMA shall be solely responsible for the preparation, filing,
prosecution and maintenance of the XOMA Patents and Joint Invention Patents in
the Retained Territory, using patent counsel reasonably acceptable to
Servier.  The Parties (including any sublicensee of Servier) shall discuss and
confer with respect to the overall patent strategy with respect to the XOMA
Patents and any Joint Invention Patents in the Retained Territory.  XOMA shall
keep Servier advised of the status of all communications and actual and
prospective filings and submissions regarding such XOMA Patents and Joint
Invention Patents in the Retained Territory, and shall give Servier a reasonable
opportunity (but in no event less than [*] business days) to review and comment
on any such communications, filings and submissions proposed to be sent to any
patent office.  With respect to those XOMA Patents and Joint Invention Patents
in the Retained Territory that are relevant to the Cardiometabolic Field (e.g.,
that claim the use of the Licensed Antibody to treat a Cardiometabolic
Indication) (the “XOMA Retained Territory Cardiometabolic Patents”), XOMA shall
incorporate all reasonable comments of Servier before making any substantive
filing or submission related to such Patents, provided that such comments are
obtained at least [*] business days prior to the deadline for filing.  For all
other XOMA Patents and Joint Invention Patents in the Retained Territory, XOMA
shall consider Servier’s comments in good faith.  If XOMA no longer wishes to
maintain or prosecute any XOMA Patent or Joint Invention Patent in the Retained
Territory, then XOMA shall give reasonable notice to Servier, and thereafter,
Servier may, upon written notice to XOMA, prosecute and maintain such XOMA
Patent or Joint Invention Patent in its own name and at its sole expense, and
XOMA shall execute all required documents in order to assign to Servier such
XOMA Patent or XOMA’s interest in such Joint Invention Patent, at XOMA’s
expense.  Servier shall be responsible for [*]% of all costs and expenses
incurred by XOMA or its Affiliates after the expiration of the Cardiometabolic
Indications Option, associated with the filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of the
XOMA Retained Territory Cardiometabolic Patents, and XOMA shall be responsible
for [*]% of such costs and expenses.  XOMA shall be solely responsible for all
costs and expenses incurred by XOMA or its Affiliates associated with the
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of all XOMA Patents and Joint Invention Patents
in the Retained Territory that are not XOMA Retained Territory Cardiometabolic
Patents.

 
52

--------------------------------------------------------------------------------

 

(c)           Servier Patents.


(i)           Licensed Territory. Servier shall have sole authority and control
over the preparation, filing, prosecution and maintenance of the Servier Patents
in the Licensed Territory, at Servier’s sole cost and expense, provided that
Servier shall update XOMA from time to time on the status of such Patent
prosecution and maintenance efforts in the Licensed Territory.


(ii)           Retained Territory.  Except as otherwise provided in this Section
9.3(c)(ii), Servier shall be solely responsible for the preparation, filing,
prosecution and maintenance of the Servier Patents in the Retained Territory,
using patent counsel reasonably acceptable to XOMA.  The Parties (including any
sublicensee of Servier) shall discuss and confer with respect to the overall
patent strategy with respect to the Servier Patents in the Retained Territory.
Servier shall keep XOMA advised of the status of all communications and actual
and prospective filings and submissions regarding the Servier Patents, and shall
give XOMA a reasonable opportunity (but in no event less than ten (10) business
days) to review and comment on any such communications, filings and submissions
proposed to be sent to any patent office.  Servier shall incorporate all
reasonable comments of XOMA before making any substantive filing or submission
related to the Servier Patents in the Retained Territory, provided that such
comments are obtained at least [*] business days prior to the deadline for
filing.  If Servier no longer wishes to maintain or prosecute any Servier Patent
in the Retained Territory, then Servier shall give reasonable notice to XOMA,
and thereafter, XOMA may, upon written notice to Servier, prosecute and maintain
such Patent in its own name, and Servier shall execute all required documents in
order to assign to XOMA such Patent, at Servier’s expense.  XOMA shall be solely
responsible for all costs and expenses incurred by Servier or its Affiliates
associated with the filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of the Servier Patents in the
Retained Territory.  Notwithstanding the foregoing, if the Cardiometabolic
Indications Option expires without exercise thereof by XOMA, then (A) for those
Servier Patents in the Retained Territory that are relevant to the Remaining
Field (e.g., that claim the use of the Licensed Antibody to treat a Remaining
Field Indication) (the “Servier Retained Territory Remaining Field Patents”),
XOMA shall be responsible for [*]% of all costs and expenses incurred by Servier
or its Affiliates after the expiration of the Cardiometabolic Indications
Option, associated with the filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of the Servier Retained
Territory Remaining Field Patents, and Servier shall be responsible for [*]% of
such costs and expenses, and (B) for all other Servier Patents in the Retained
Territory, Servier shall be solely responsible for all costs and expenses
incurred by Servier or its Affiliates after the expiration of the
Cardiometabolic Indications Option, associated with the filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of such Patents, and Servier shall not be obligated to incorporate
all reasonable comments of XOMA with respect thereto, but shall consider XOMA’s
comments in good faith.

 
53

--------------------------------------------------------------------------------

 

(d)           Patent Term Extension.  XOMA and Servier shall cooperate with each
other and shall use Diligent Efforts in obtaining patent term extension
(including any pediatric exclusivity extensions as may be available) or
supplemental protection certificates or their equivalents in any country.


(e)           Data Exclusivity.  With respect to data exclusivity periods (such
as those periods listed in the Biologics Price Competition and Innovation Act of
2009 and the Patient Protection and Affordable Care Act, as amended, or foreign
equivalents of such laws), Servier shall use Diligent Efforts consistent with
its obligations under applicable Laws (including any applicable consent order)
to seek, maintain and enforce all such data exclusivity periods available for
the Products in the Licensed Territory and, if XOMA does not exercise the
Cardiometabolic Indications Option, in the Retained Territory.


(f)           Cooperation.  Each Party shall provide the other Party all
reasonable assistance and cooperation in the patent prosecution efforts provide
above in this Section 9.3, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution.


9.4           Enforcement of Patents.


(a)           Notification and Dispute Resolution.  If either Party becomes
aware of any existing or threatened infringement of any XOMA Patents, Joint
Invention Patents or Servier Patents, which infringing activity involves the
manufacture, use, import, offer for sale or sale of any Product in the Licensed
Territory or the Retained Territory (a “Product Infringement”), it shall
promptly notify the other Party in writing to that effect, and the Parties will
consult with each other regarding any actions to be taken with respect to such
Product Infringement.  The Parties (including any sublicensee of Servier) shall
discuss and confer with respect to the overall strategy with respect to any
Patent litigation strategy under this section 9.4 with respect to a XOMA Patent
or Joint Invention Patent in the Licensed Territory (and Retained Territory,
with respect to the Cardiometabolic Field in the event of failure by XOMA to
exercise the Cardiometabolic Indications Option), or Servier Patents, except
with respect to those Servier Patents listed under section 9.3(c)(ii)(B) in the
event of failure by XOMA to exercise the Cardiometabolic Indications Option, or
Joint Invention Patent in the Retained Territory; any disputes arising with
respect to such strategy or litigation tactics shall be submitted for resolution
to an independent patent counsel approved by both Parties for resolution,
pursuant to an expedited procedure, so as not to prejudice the proposing Party’s
response or action.

 
54

--------------------------------------------------------------------------------

 

(b)           XOMA Patents and Joint Invention Patents.


(i)           Licensed Territory.  XOMA shall have the first right, but shall
not be obligated, to bring an infringement action against any person or entity
engaged in a Product Infringement of the XOMA Patents and Joint Invention
Patents in the Licensed Territory, at XOMA’s cost and expense.  If XOMA does not
desire to bring such an action or to continue to pursue such action with respect
to any such Patent (or to settle or otherwise secure the abatement of such
Product Infringement), it shall so notify Servier prior to the earlier of: (A)
[*] days following XOMA’s receipt or delivery of the notice under Section
9.4(a), or (B) [*]days before the deadline, if any, set forth in the applicable
Laws for the filing of such actions, in which event Servier shall have the right
to bring and control any such action, at its own expense and by counsel of its
own choice.  In addition, to the extent XOMA does not so notify Servier within a
reasonable time to allow Servier to bring such action, XOMA shall bring such
action on behalf of, under the direction of, and at the expense of, Servier.


(ii)           Retained Territory.  XOMA shall have the first right, but shall
not be obligated, to bring an infringement action against any person or entity
engaged in a Product Infringement of the XOMA Patents and Joint Invention
Patents in the Retained Territory, at XOMA’s cost and expense.  If the
Cardiometabolic Indications Option expires without XOMA’s exercise thereof, and
if XOMA does not desire to bring such an action or to continue to pursue such
action with respect to any such Patent (or to settle or otherwise secure the
abatement of such Product Infringement), it shall so notify Servier prior to the
earlier of: (A) [*] days following XOMA’s receipt or delivery of the notice
under Section 9.4(a), or (B) [*]days before the deadline, if any, set forth in
the applicable Laws for the filing of such actions, in which event, Servier
shall have the right to bring and control any such action, at its own expense
and by counsel of its own choice.    In addition, to the extent XOMA does not so
notify Servier within a reasonable time to allow Servier to bring such action,
XOMA shall bring such action on behalf of, under the direction of, and at the
expense of, Servier.


(c)           Servier Patents.  Servier shall have the first right, but shall
not be obligated, to bring an infringement action against any person or entity
engaged in any infringement of the Servier Patents in the Licensed Territory or
the Retained Territory, at Servier’s cost and expense.  If Servier does not
desire to bring such an action or to continue to pursue such action with respect
to any such Patent in the Retained Territory (or to settle or otherwise secure
the abatement of such Product Infringement) it shall so notify XOMA prior to the
earlier of: (i) [*] days following Servier’s receipt or delivery of the notice
under Section 9.4(a), or (ii) [*]days before the deadline, if any, set forth in
the applicable Laws for the filing of such actions, in which event XOMA shall
have the right to bring and control any such action, at its own expense and by
counsel of its own choice.    In addition, to the extent Servier does not so
notify XOMA within a reasonable time to allow XOMA to bring such action, Servier
shall bring such action on behalf of, under the direction of, and at the expense
of, XOMA.

 
55

--------------------------------------------------------------------------------

 

(d)           Cooperation.  Each Party shall provide to the enforcing Party
under this Section 9.4 reasonable assistance in such enforcement, at such
enforcing Party’s request and expense, including joining such action as a party
plaintiff if required by applicable Laws to pursue such action.  The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts and shall reasonably consider the other Party’s
comments on any such efforts, subject to Section 9.4(a).  To the extent that the
non-enforcing Party owns or controls the Patent being enforced, it shall be
entitled to separate representation in such matter by counsel of its own choice
and at its own expense, but such Party shall at all times cooperate fully with
the enforcing Party.  Neither Party shall have the right to settle any patent
infringement litigation under this Section 9.4 without the prior written consent
of such other Party, such consent not to be unreasonably withheld or delayed.


(e)           Expenses and Recoveries.  The enforcing Party bringing a claim,
suit or action under Section 9.4(b) or 9.4(c) shall be solely responsible for
any expenses incurred by such Party as a result of such claim, suit or
action.  If such Party recovers monetary damages in such claim, suit or action,
such recovery shall be allocated first to the reimbursement of any expenses
incurred by the Parties in such litigation (including, for this purpose, a
reasonable allocation of expenses of internal counsel), and any remaining
amounts shall be allocated as follows: (i) in the case of any recovery for a
Product Infringement of a XOMA Patent or Joint Invention Patent in the Licensed
Territory, [*] percent ([*]%) to Servier and [*] percent ([*]%) to XOMA, (ii) in
the case of any recovery for a Product Infringement of a XOMA Patent or Joint
Invention Patent in the Retained Territory, one hundred percent (100%) retained
by XOMA, but, where XOMA does not exercise the Cardiometabolic Indications
Option, and such recovery relates to a Product Infringement in the
Cardiometabolic Field, [*] percent ([*]%) to Servier and [*] percent ([*]%) to
XOMA, (iii) in the case of any recovery for a Product Infringement of a Servier
Patent in the Licensed Territory, one hundred percent (100%) retained by
Servier, and (iv) in the case of any recovery for a Product Infringement of a
Servier Patent in the Retained Territory, [*] percent ([*]%) to XOMA and [*]
percent ([*]%) to Servier or, where XOMA does not exercise the Cardiometabolic
Indications Option, and such recovery relates to a Product Infringement in the
Cardiometabolic Field, one hundred percent (100%) to Servier.


9.5           Patent Oppositions and Other Proceedings.


(a)           If a XOMA Patent or Joint Invention Patent in the Licensed
Territory becomes the subject of any proceeding commenced by a Third Party in
connection with an opposition, action for declaratory judgment, nullity action,
interference or other attack upon the validity, title or enforceability thereof,
then XOMA shall have the first right, but not the obligation, to control such
defense at its own expense using counsel of its own choice.  If XOMA decides
that it does not wish to defend against such action, it shall notify Servier
reasonably in advance of all applicable deadlines, and Servier shall thereafter
have the right, but not the obligation, to assume defense of such action at its
own expense.

 
56

--------------------------------------------------------------------------------

 

(b)           If a XOMA Patent or Joint Invention Patent in the Retained
Territory becomes the subject of any proceeding commenced by a Third Party in
connection with an opposition, action for declaratory judgment, nullity action,
interference or other attack upon the validity, title or enforceability thereof,
then XOMA shall have the first right, but not the obligation, to control such
defense at its own expense using counsel of its own choice.  If XOMA decides
that it does not wish to defend against such action with respect to a Joint
Invention Patent, it shall notify Servier reasonably in advance of all
applicable deadlines, and Servier shall thereafter have the right, but not the
obligation, to assume defense of such action with respect to such Patent at its
own expense.  If the Cardiometabolic Indication Option expires without exercise
by XOMA, and if XOMA decides that it does not wish to defend against such action
with respect to a XOMA Patent that is a XOMA Retained Territory Cardiometabolic
Patent, it shall notify Servier reasonably in advance of all applicable
deadlines, and Servier shall thereafter have the right, but not the obligation,
to assume defense of such action with respect to such Patent at its own expense.


(c)           If a Servier Patent becomes the subject of any proceeding
commenced by a Third Party in connection with an opposition, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof, then Servier shall have the first
right, but not the obligation, to control such defense at its own expense using
counsel of its own choice.  If Servier decides that it does not wish to defend
against such action with respect to a Servier Patent in the Retained Territory,
it shall notify XOMA reasonably in advance of all applicable deadlines, and XOMA
shall thereafter have the right, but not the obligation, to assume defense of
such action at its own expense.


(d)           The Party controlling any defense under this Section 9.5 (other
than XOMA under Section 9.5(b) in the Retained Territory, or Servier under
Section 9.5(c) in the Licensed Territory) shall permit the non-controlling Party
to participate in the proceedings to the extent permissible under applicable
Laws and to be represented by its own counsel at the non-controlling Party’s
expense.  Notwithstanding any of the foregoing, the Party controlling any
infringement action pursuant to Section 9.4 shall also have the sole right to
control the response to any attack on the validity, title, or enforceability of
a Patent that is asserted by the alleged infringer(s) as a counterclaim or
affirmative defense in such action, subject to Section 9.6.  Neither Party shall
have the right to settle any proceeding under this Section 9.5 with respect to
any XOMA Patent or Joint Invention Patent without the prior written consent of
such other Party, such consent not to be unreasonably withheld or delayed.


(e)           The Parties (including any sublicensee of Servier) shall discuss
and confer with respect to the overall strategy with respect to any Patent
litigation strategy under this Section 9. 5 with respect to a XOMA Patent or
Joint Invention Patent in the Licensed Territory (and Retained Territory, with
respect to the Cardiometabolic Field in the event of failure by XOMA to exercise
the Cardiometabolic Indications Option), or Servier Patents or Joint Invention
Patent in the Retained Territory; any disputes arising with respect to such
strategy or litigation tactics shall be submitted for resolution to an
independent patent counsel approved by both Parties for resolution, pursuant to
an expedited procedure, so as not to prejudice the proposing Party’s response or
action.

 
57

--------------------------------------------------------------------------------

 

9.6           Patents Licensed From Third Parties.  Each Party’s rights under
this Article 9 with respect to the prosecution, maintenance and enforcement of
any XOMA Background Patent that is licensed by XOMA or its Affiliates from a
Third Party or any New Servier Patent that is licensed by Servier or its
Affiliates from a Third Party, shall be subject to the rights of such Third
Party to prosecute, maintain and enforce such Patent.


9.7           Patent Marking.  Servier and its Affiliates and sublicensees shall
mark Products marketed and sold by Servier or its Affiliates or sublicensee
hereunder with appropriate patent numbers or indices, where required by
applicable Laws; provided, however, that Servier shall only be required to so
mark such Product to the extent such markings or such notices would affect
recoveries of damages or equitable remedies available under applicable Laws with
respect to infringements of patents in the applicable jurisdiction.


9.8           Infringement of Third Party Rights.  If any Product used or sold
by Servier or its Affiliates or sublicensees becomes the subject of a Third
Party’s claim or assertion of infringement of such Third Party’s intellectual
property rights in any jurisdiction, Servier shall promptly notify XOMA, and the
Parties shall agree on and enter into a “common interest agreement” wherein the
Parties agree to their shared, mutual interest in the outcome of such potential
dispute, and thereafter, the Parties shall promptly meet to consider the claim
or assertion and the appropriate course of action.  Unless agreed otherwise by
the Parties, Servier shall be solely responsible for defending itself and,
except as provided in the next sentence, XOMA, against any such claim or
assertion in the Licensed Territory, at its sole expense.  To the extent XOMA
engages separate counsel in such defense, it would be at its own cost and
expense.  Servier shall keep XOMA fully informed of such claim and its defense,
and shall reasonably consider and seek to accommodate any timely comments of
XOMA with respect thereto.
 
10.   CONFIDENTIALITY


10.1           Confidentiality Obligations.  The Parties agree that during the
Term and for a period of [*] years thereafter, a Party receiving Confidential
Information of the other Party shall: (a) use Diligent Efforts to maintain in
confidence such Confidential Information (but not less than those efforts as
such Party uses to maintain in confidence its own proprietary industrial
information of similar kind and value); (b) not disclose such Confidential
Information to any Third Party without prior written consent of the other Party,
except to the extent expressly authorized by this Agreement or otherwise agreed
in writing by the Parties; and (c) not use such other Party’s Confidential
Information for any purpose except those permitted by this Agreement or in
connection with exercising such Party’s or its Affiliates’ rights and/or
fulfilling their obligations under this Agreement or any other agreement between
the Parties or their Affiliates.


10.2           Exceptions.  The obligations in Section 10.1 shall not apply with
respect to any portion of the other Party’s Confidential Information that the
receiving Party can show by competent written proof:

 
58

--------------------------------------------------------------------------------

 

(a)           was known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the disclosing Party;


(b)           was generally available to the public or otherwise part of the
public domain, at the time of disclosure by the other Party;


(c)           becomes generally available to the public or otherwise part of the
public domain after the disclosure by the other Party, other than through any
act or omission of the receiving Party in breach of this Agreement;


(d)           is subsequently disclosed to the receiving Party by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or


(e)           is subsequently independently developed by employees or
contractors of the receiving Party who had no access to or knowledge of the
other Party’s Confidential Information.


10.3           Authorized Disclosure.  A Party may disclose to a Third Party the
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following instances; provided that
notice of any such disclosure shall be provided as soon as practicable to the
other Party:


(a)           filing or prosecuting Patents in accordance with Section 9.3;


(b)           complying with the requirement of Regulatory Authorities with
respect to obtaining and maintaining Regulatory Approval of Products;


(c)           prosecuting or defending litigation as contemplated by this
Agreement;


(d)           disclosure to its or its Affiliates’ employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its or its Affiliates’ obligations or exercising
its or its Affiliates’ rights under this Agreement or any other agreement
between the Parties or their Affiliates; provided that in each case, the
disclosees are bound by written obligations of confidentiality and non-use
consistent with those contained in this Agreement;


(e)           disclosure to any bona fide potential or actual investor, Acquiror
or merger partner or other potential or actual financial partner for the sole
purpose of evaluating an actual or potential investment, acquisition or other
business relationship; provided that in connection with such disclosure, the
disclosing Party shall use all reasonable efforts to inform each disclosee of
the confidential nature of such Confidential Information and cause each
disclosee to treat such Confidential Information as confidential; provided,
however, that where such potential Acquiror or merger partner is at such time a
competitor of Servier in the Licensed Territory, i.e., a company clinically
developing or commercializing in the Licensed Territory a product in one or
several indications where the Product is being developed or is planned to be
developed by Servier (and, where XOMA has not exercised the Cardiometabolic
Indications Option, the same applies in the Retained Territory), XOMA shall
prior to such disclosure obtain Servier’s approval with respect to such
disclosure; or

 
59

--------------------------------------------------------------------------------

 

(f)           complying with applicable Laws, including regulations promulgated
by applicable security exchanges, court orders or administrative subpoenas or
orders.


Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
10.3(c) or (f), such Party shall promptly notify the other Party of such
required disclosure and shall use reasonable efforts to assist the other Party,
at such other Party’s expense, in obtaining a protective order preventing or
limiting the required disclosure.


10.4           Publicity; Terms of Agreement.


(a)           Each Party shall have the right to make its own public
announcement of the execution of this Agreement in accordance with its internal
policies and legal requirements, provided the other Party agrees with the
content of such public announcement, except to the extent any such content of
such announcement is required by applicable Law or the exchange on which such
Party’s securities are traded, as determined by such Party’s counsel.


(b)           After release of such press release, if either Party desires to
make a public announcement concerning the material terms of this Agreement, such
Party shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld,
except that in the case of a press release or governmental filing required by
law, regulation or stock exchange rules, the disclosing Party shall provide the
other Party with such advance notice as it reasonably can and shall not be
required to obtain approval therefor.  A Party commenting on such a proposed
press release or governmental filing shall provide its comments, if any, within
[*] business days after receiving the press release for review.  Further,
Servier agrees that XOMA has the right to issue a press release with respect to
the occurrence of the following events under this Agreement, provided that
Servier is afforded a reasonable opportunity (but not more than [*] business
days) to review the content of such press release prior to its release:  (i)
filing and/or approvals of any regulatory applications; (ii) initiation and
summary results of a clinical trial; (iii) the receipt, and, where deemed
material, the amount, of each milestone payment received under this Agreement;
and (iv) commercial launch of a Product in a country or region in the Retained
Territory or in the Licensed Territory (to the extent agreed by Servier that
such launch has occurred). Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement or any amendment thereto that has already been publicly disclosed
by such Party, or by the other Party, in accordance with this Section 10.4,
provided such information remains accurate as of such time.

 
60

--------------------------------------------------------------------------------

 

(c)           The Parties acknowledge that either or both Parties may be
obligated to file under applicable Laws a copy of this Agreement with the U.S.
Securities and Exchange Commission (“SEC”) or other Governmental
Authorities.  Each Party shall be entitled to make such a required filing,
provided that it requests confidential treatment of the commercial terms and
sensitive technical terms hereof and thereof to the extent such confidential
treatment is reasonably available to such Party and permitted by such
Governmental Authority.  In the event of any such filing, each Party will
provide the other Party with a copy of the Agreement marked to show provisions
for which such Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.


10.5           Technical Publications. Neither Party may publish peer reviewed
manuscripts, or give other forms of public disclosure such as abstracts and
presentations, of results of studies carried out under this Agreement, without
the opportunity for prior review and coordination by the other Party, except to
the extent required by applicable Laws.  A Party seeking publication shall
provide the other Party the opportunity to review and comment on any proposed
publication which relates to the Product at least [*] days prior to its intended
submission for publication.  The other Party shall provide the Party seeking
publication with its comments in writing, if any, within [*] days after receipt
of such proposed publication.  The Party seeking publication shall consider in
good faith any comments thereto provided by the other Party and shall comply
with the other Party’s request to remove any and all of such other Party’s
Confidential Information from the proposed publication.  In addition, the Party
seeking publication shall delay the submission for a period up to [*] days in
the event that the other Party can demonstrate reasonable need for such delay,
including the preparation and filing of a patent application.  If the other
Party fails to provide its comments to the Party seeking publication within such
[*]-day period, such other Party shall be deemed not to have any comments, and
the Party seeking publication shall be free to publish in accordance with this
Section 10.5 after the [*]-day period has elapsed.  The Party seeking
publication shall provide the other Party with a copy of the manuscript at the
time of the submission.  Each Party agrees to acknowledge the contributions of
the other Party and its employees in all publications as scientifically
appropriate.


10.6           Equitable Relief.  Each Party acknowledges that its breach of
this Article 10 could cause irreparable harm to the other Party, which might not
be reasonably or adequately compensated in damages in an action at law.  By
reasons thereof, each Party agrees that the other Party may be entitled, in
addition to any other remedies it may have under this Agreement or otherwise, to
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened breach of the obligations relating to
Confidential Information set forth in this Article 10 by the other Party.
 
11.   TERM AND TERMINATION


11.1           Term.  This Agreement shall become effective on the Effective
Date and, unless earlier terminated pursuant to this Article 11, shall remain in
effect on a Product-by-Product basis, for so long as Servier is developing or
selling such Product in any country in the Licensed Territory and, where XOMA
does not exercise the Cardiometabolic Indications Option, the Retained Territory
(the “Term”).


11.2           Unilateral Termination by Servier.  Notwithstanding the above,
Servier shall be permitted to terminate the Agreement with respect to the EU or
in its entirety or, with respect to countries outside the EU only, on a
country-by-country basis, without cause and without damages due by Servier to
XOMA, its Affiliates, licensees or sub-licensees on account of such termination,
upon [*] days prior written notice to XOMA (it being understood that Servier
shall at all times remain liable for all costs incurred by it under this
Agreement during such notice period).

 
61

--------------------------------------------------------------------------------

 

11.3           Termination for Safety or Public Health Reasons.  Notwithstanding
Section 11.2, if Servier determines that a safety or public health issue has
arisen which is demonstrated by clinically relevant events which are documented
and which relate to the Licensed Antibody or the Product, it shall immediately
notify XOMA, and it shall be permitted to terminate the Agreement with respect
to the EU or in its entirety or, with respect to countries outside the EU only,
on a country-by-country basis, promptly, but in any event within [*] days of
Servier’s determination of such issue.


11.4           Termination for Material Breach. Each Party shall have the right
to terminate this Agreement in its entirety immediately upon written notice to
the other Party if the other Party materially breaches its obligations under
this Agreement and, after receiving written notice identifying such material
breach in reasonable detail, fails to cure such material breach within [*] days
from the date of such notice (or within [*] business days from the date of such
notice in the event such material breach is solely based on the breaching
Party’s failure to pay any amounts due hereunder).  Where such breach is not
curable, the termination shall become effective upon receipt of the termination
notice by the breaching Party.


11.5           Termination for Patent Challenge.  XOMA shall have the right to
terminate this Agreement immediately upon written notice to Servier if Servier
or its Affiliates or sublicensees (directly or indirectly, individually or in
association with any other person or entity) challenge the validity,
enforceability or scope of any XOMA Patent anywhere in the Licensed Territory or
Retained Territory; provided that such termination right shall be for the
country of the challenged Patent only or, for a challenged Patent in a member
state of the European Patent Organisation, for all such member states.


11.6           Effects of Termination of the Agreement.  Upon any early
termination of this Agreement, in its entirety or on a country-by-country or EU
basis:


(a)           Termination of License to Servier.  All licenses granted to
Servier under Section 7.1 shall terminate, but in the case of termination on a
country-by-country or EU basis, solely to the extent such licenses relate to
those countries so terminated.


(b)           Servier License.  Other than termination on the basis of a public
health and safety reason under Section 11.3, or termination by Servier on the
basis of a material breach of the Agreement by XOMA under section 11.4, or
except where Servier can reasonably demonstrate that Commercializing the Product
in the terminated country(ies) is detrimental to Servier’s sales in the
non-terminated countries, Servier hereby grants to XOMA, effective only in the
event of such termination and upon the request of XOMA, an exclusive,
irrevocable license (with the right to grant sublicenses through multiple tiers)
under the Servier Technology to research, Develop, make, have made, use, sell,
offer for sale, import and otherwise Commercialize the Products in such
terminated country(ies), which shall bear royalties at a rate equal to the lower
of (x) 4% of Net Sales (defined mutatis mutandis with the definition in Section
1.74) in any country in which a Product has received Regulatory Approval prior
to the effective date of termination, or 2% of Net Sales (defined mutatis
mutandis with the definition in Section 1.74) in any country in which a Product
has not received Regulatory Approval prior to the effective date of termination,
or (y) such royalty rate as was then being paid by Servier as of the time of
such termination.

 
62

--------------------------------------------------------------------------------

 

(c)           Regulatory Materials; Data.  Other than termination on the basis
of a public health and safety reason under Section 11.3, or termination by
Servier on the basis of a material breach of the Agreement by XOMA under Section
11.4 (provided that in such case Servier, upon XOMA’s request, would agree to
discuss in good faith such a transfer of such materials and approvals), or
except where Servier can reasonably demonstrate that Commercializing the Product
in the terminated country(ies) is detrimental to Servier’s sales in the
non-terminated countries, effective only in the event of such termination
Servier hereby transfers to XOMA, at XOMA’s costs, the Regulatory Materials, and
Regulatory Approvals, and the related data relating to the Product in such
terminated country.


(d)           Transition Assistance.  Promptly upon request by XOMA, but in no
event commencing later than [*] days after the effective date of termination,
Servier shall provide such assistance, at no cost to XOMA, as may be reasonably
necessary or useful for XOMA to commence or continue Developing, Manufacturing
or Commercializing the Product in the terminated country(ies), to the extent
Servier is then performing or having performed such activities, including
transferring or amending as appropriate, upon request of XOMA, any agreements or
arrangements with Third Party vendors to Develop, Manufacture, distribute, sell
or otherwise Commercialize the Product in such terminated country(ies).  To the
extent that any such contract between Servier and a Third Party is not
assignable to XOMA, Servier shall reasonably cooperate with XOMA to arrange to
continue to provide such services for a reasonable time after termination.


(e)           Remaining Inventories.  If this Agreement is terminated in a given
country, XOMA shall have the right, upon its request, to obtain from Servier, at
cost, any or all of the inventory of Products (or components thereof) held by
Servier as of the date of such termination (that are not committed to be
supplied to any Third Party or sublicensee, in the ordinary course of business,
as of the date of termination).  XOMA shall notify Servier within [*] days after
the date of termination whether XOMA elects to exercise such right.


(f)           Assignment of Patents by Servier.  With respect to any or all of
those XOMA Patents and Joint Invention Patents in the terminated countries, or
in all countries if this Agreement is terminated in its entirety, that were
assigned by XOMA to Servier under Section 9.3(b), upon XOMA’s request, Servier
shall assign to XOMA (i) all of its right, title and interest in such XOMA
Patents and (ii) a one-half interest in such Joint Invention Patents, in each
case on commercially reasonable terms to be negotiated by the Parties in good
faith upon such termination.

 
63

--------------------------------------------------------------------------------

 

(g)           Assignment of Patents by XOMA.  With respect to any or all of
those Servier Patents and Joint Invention Patents in the terminated countries,
or in all countries if this Agreement is terminated in its entirety, that were
assigned by Servier to XOMA under Section 9.3(c), upon Servier’s request, XOMA
shall assign to Servier (i) all of its right, title and interest in such Servier
Patents and (ii) a one-half interest in such Joint Invention Patents, in each
case on commercially reasonable terms to be negotiated by the Parties in good
faith upon such termination.


11.7           Survival.  Termination or expiration of this Agreement shall not
affect any rights or obligations of the Parties under this Agreement that have
accrued prior to the date of termination or expiration.  Notwithstanding
anything to the contrary, the following provisions shall survive any expiration
or termination of this Agreement: Sections 6.9, 6.11, 7.3 (as and to the extent
provided therein), 8.11, 8.13, 9.1, 10.1, 10.2, 10.3, 10.4, 10.6, 11.6, 11.7,
12.5, 15.4, 15.5, 15.7, 15.8, 15.9, 15.10, 15.11 and 15.12 and Articles 1, 13
and 14.
 
12.   REPRESENTATIONS AND WARRANTIES AND COVENANTS


12.1           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party as follows:


(a)           Corporate Existence.  As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing, if
applicable, under the Laws of the jurisdiction in which it is incorporated.


(b)           Corporate Power, Authority and Binding Agreement.  As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iii) this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.


12.2           Additional Representations and Warranties of XOMA.  XOMA
represents and warrants to Servier that, as of the Effective Date:


(a)           Title; Encumbrances.  It has sufficient legal and/or beneficial
title, ownership or license, free and clear from any mortgages, pledges, liens,
security interests, conditional and installment sale agreements, encumbrances,
charges or claims of any kind, of the XOMA Technology to grant the licenses to
Servier as purported to be granted pursuant to this Agreement.


(b)           Sufficiency.  The XOMA Background Patents are all of the Patents
owned or Controlled by XOMA or its Affiliates as of the Effective Date that
claim the composition, manufacture or use of a Licensed Antibody and/or
Product.  To XOMA’s and its Affiliates’ knowledge,  none of the Development,
Manufacture, or Commercialization of the Product as it exists as of the
Effective Date, interferes with, infringes, misappropriates or otherwise
violates any intellectual property rights of any Third Party in a manner that
would reasonably result in a material adverse effect on the marketability of the
Product.

 
64

--------------------------------------------------------------------------------

 

(c)           Pending or Threatened Proceedings.  To XOMA’s and its Affiliates’
knowledge, [*] there is no claim, investigation, suit, action or proceeding
pending against XOMA or its Affiliates before or by any governmental entity or
arbitrator that (i) relates to the Licensed Antibody and the XOMA Background
Patents or (ii) prevents the execution of this Agreement.


(d)           Intellectual Property Proceedings.  To XOMA’s and its Affiliates’
knowledge, the XOMA Background Patents are valid and enforceable. Neither XOMA
nor any of its Affiliates have received any written communication alleging that
any of the XOMA Background Patents are unpatentable, invalid or unenforceable or
are subject to interference, reexamination, reissue, revocation, opposition,
appeal or other administrative proceeding.


(e)           Regulatory Data.  XOMA has disclosed or made available to Servier
in writing (i) any and all study reports, data and information provided to any
Regulatory Authority, and (ii) all filings and correspondence between XOMA and
its Affiliates and any Regulatory Authority, in the case of both (i) and (ii)
relating to the Licensed Antibody.


(f)           Due Diligence Data.  To XOMA’s and its Affiliates’ knowledge, [*]
the documents containing the technical information and Know-How disclosed or
made available to Servier prior to the Effective Date are true and accurate
copies of what they purport to be in all material respects.  XOMA has made
available to Servier all information in its (or its Affiliates’) possession or
control relating to the Licensed Antibody and the Development, Manufacture and
Commercialization of the Licensed Antibody or the Product, that XOMA believes,
[*] is material to the marketability of the Product in the Licensed Territory.


(g)           Notice of Infringement or Misappropriation.  Neither XOMA nor its
Affiliates have received any written notice from any Third Party asserting or
alleging that any research or development of the Licensed Antibody or Licensed
Product by XOMA or its Affiliates prior to the Effective Date infringed or
misappropriated the intellectual property rights of such Third Party.


12.3           Additional Representations and Warranties of Servier.  Servier
represents and warrants to XOMA that, as of the Effective Date, to Servier’s
knowledge, it does not own or Control any Patents covering or claiming the
manufacture, use, sale, offer for sale, or import of any Licensed Antibody.


12.4           Mutual Covenants.


(a)           No Debarment.  In the course of the Development of Products,
neither Party nor its Affiliates shall use any employee or consultant who has
been debarred by any Regulatory Authority, or, to such Party’s or its
Affiliates’ knowledge, is the subject of debarment proceedings by a Regulatory
Authority.  Each Party shall notify the other Party promptly upon becoming aware
that any of its or its Affiliates’ employees or consultants has been debarred or
is the subject of debarment proceedings by any Regulatory Authority.

 
65

--------------------------------------------------------------------------------

 

(b)           Compliance.  Each Party and its Affiliates shall comply in all
material respects with all applicable Laws in the Development, Manufacture and
Commercialization of the Product and performance of its obligations under this
Agreement.


12.5           Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL REPRESENTATIONS
AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.  Servier understands and acknowledges that the Products are
the subject of ongoing clinical research and development and that XOMA cannot
assure the safety or usefulness of any Product.
 
 

13.
INDEMNIFICATION AND LIMITATION OF LIABILITY



13.1           Indemnification by Servier.  Servier shall defend, indemnify, and
hold XOMA and its Affiliates and their respective officers, directors,
employees, and agents (the “XOMA Indemnitees”) harmless from any and all damages
or other amounts payable to a Third Party claimant, as well as any reasonable
attorneys’ fees and costs of litigation incurred by such XOMA Indemnitees, all
to the extent resulting from claims, suits, proceedings or causes of action
brought by such Third Party (“Claims”) against such XOMA Indemnitees that arise
from or are based on: (a) the Development, Manufacture or Commercialization of
the Product by or on behalf of Servier or its Affiliates or its or their
sublicensees (excluding in all cases XOMA or its Affiliates) in the Licensed
Territory; (b) the breach of any of Servier’s obligations under this Agreement,
including Servier’s representations and warranties set forth herein; (c) the
willful misconduct or gross negligence  of any Servier Indemnitee; or (d) the
use by Servier in the Licensed Territory of pre-clinical and clinical data and
information supplied by XOMA to Servier under Section 4.4(c), except in the case
of XOMA’s fraud or willful misconduct (it being understood that Servier’s
defense obligations shall remain in effect).  The foregoing indemnity obligation
shall not apply to any Claim to the extent such Claim arises from or is based on
any activity set forth in Section 13.2(b) or (c).


13.2           Indemnification by XOMA.   XOMA shall defend, indemnify, and hold
Servier and its Affiliates and their respective officers, directors, employees,
and agents (the “Servier Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Servier
Indemnitees, all to the extent resulting from Claims against such Servier
Indemnitees that arise from or are based on (a) the Development, Manufacture or
Commercialization of the Product by or on behalf of XOMA or its Affiliates or
its or their sublicensees (excluding in all cases Servier, its Affiliates or its
sublicensees) in the Retained Territory ; (b) the breach of any of XOMA’s
obligations under this Agreement, including XOMA’s representations and
warranties set forth herein; (c) the willful misconduct or gross negligence  of
any XOMA Indemnitee; or (d) the use by XOMA in the Retained Territory of
pre-clinical and clinical data and information supplied by Servier to XOMA under
Section 4.4(c), except in the case of Servier’s fraud or willful misconduct (it
being understood that XOMA’s defense obligations shall remain in effect).  The
foregoing indemnity obligation shall not apply to any Claim to the extent that
such Claim arises from or is based on any activity set forth in Section 13.1(b)
or (c).

 
66

--------------------------------------------------------------------------------

 

13.3           Conditions to Indemnification. The Party claiming indemnity under
this Article 13 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim, provided that the failure to promptly provide such
notice shall not relieve the Indemnifying Party of any of its indemnification
obligations hereunder except to the extent that the Indemnifying Party’s defense
of the relevant Claim is prejudiced by such failure.  The Indemnified Party
shall provide the Indemnifying Party with reasonable assistance, at the
Indemnifying Party’s expense, in connection with the defense of the Claim for
which indemnity is being sought.  The Indemnified Party may participate in and
monitor such defense with counsel of its own choosing at its sole expense;
provided, however, the Indemnifying Party shall have the right to assume and
conduct the defense of the Claim with counsel of its choice.  The Indemnifying
Party shall not settle any Claim without the prior written consent of the
Indemnified Party, not to be unreasonably withheld, unless the settlement
involves only the payment of money.  So long as the Indemnifying Party is
actively defending the Claim in good faith, the Indemnified Party shall not
settle or compromise any such Claim without the prior written consent of the
Indemnifying Party.  If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, (a) the Indemnified Party may defend
against, consent to the entry of any judgment, or enter into any settlement with
respect to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), and (b) the
Indemnifying Party shall remain responsible to indemnify the Indemnified Party
as provided in this Article 13.


13.4           Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.


13.5           Insurance.  Each Party shall procure and maintain insurance,
including product liability insurance, with respect to its activities hereunder
and which is consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold.  Each Party shall
provide the other Party with evidence of such insurance upon request and shall
provide the other Party with written notice at least [*] days prior to the
cancellation, non-renewal or material changes in such insurance.  It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 13.

 
67

--------------------------------------------------------------------------------

 

14.
Dispute Resolution.



14.1           Disputes.  The Parties recognize that disputes as to certain
matters may from time to time arise that relate to either Party’s rights and/or
obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 14 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.


14.2           Internal Resolution; Mediation.  With respect to all disputes
arising between the Parties under this Agreement, including, without limitation,
any alleged breach under this Agreement or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within [*] days after such dispute is first identified by
either Party in writing to the other, the Parties shall refer such dispute to
the Executive Officers (or their designees) for attempted resolution by good
faith negotiations within [*] days after such notice is received, including at
least one (1) in person meeting of the Executive Officers within [*] days after
such notice is received.  If the Executive Officers of the Parties are not able
to resolve such disputed matter within [*] days and either Party wishes to
pursue the matter, the Parties agree to submit the disputed matter for
non-binding mediation (with the understanding that the role of the mediator
shall not be to render a decision but to assist the Parties in reaching a
mutually acceptable resolution), using a mutually agreed upon mediator selected
from [*], in [*], for a period of not more than [*] days.


14.3           Binding Arbitration.  If the Parties are unable to resolve a
dispute relating to any alleged breach under this Agreement or any issue
relating to the interpretation or application of this Agreement and such
disputed matter is not resolved by non-binding mediation under Section 14.2
within [*] days and either Party wishes to pursue the matter, each such dispute,
controversy or claim, subject to Section 14.4, shall be finally resolved by
binding arbitration administered by the International Chamber of Commerce
(“ICC”) pursuant to its Dispute Resolution Rules then in effect, and judgment on
the arbitration award may be entered in any court having jurisdiction
thereof.  The Parties agree that:


(a)           The arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical business.  Within [*] days after initiation of
arbitration, each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within [*] days of
their appointment.  If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be appointed
by the ICC.  The place of arbitration shall be [*], and all proceedings and
communications shall be in English.


(b)           Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award.  The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damage.  Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration,
unless the arbitrators determine that a Party has incurred unreasonable expense
due to vexatious or bad faith position taken by the other Party, in which event,
the arbitrators may make an award of all or any portion of such expenses so
incurred.

 
68

--------------------------------------------------------------------------------

 

(c)           Reasons for the arbitrators’ decisions should be complete and
explicit, including reasonable determinations of law and fact.  The written
reasons should also include the basis for any damages awarded and a statement of
how the damages were calculated.  Such a written decision shall be rendered by
the arbitrators following a full comprehensive hearing, no later than [*] months
following the selection of the arbitrators under Section 14.3(a).


(d)           Except to the extent necessary to confirm an award or as may be
required by applicable Laws, neither Party nor any arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.  In no event shall an arbitration be initiated after
the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable statute of
limitations.


14.4           Patent Disputes.  Notwithstanding Section 14.3, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent covering the manufacturing, use, importation, offer
for sale or sale of a Product shall be submitted to a court of competent
jurisdiction in the country in which such Patent was granted.
 
 

15.
MISCELLANEOUS



15.1           Entire Agreement; Amendments.  This Agreement, including the
Exhibits hereto and the Supply Agreement, Quality Agreement, and Safety Data
Exchange Agreement contemplated hereunder, and the Loan Agreement, sets forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings between the Parties with respect to the
subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth in this Agreement.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.


15.2           Rights in Bankruptcy.  All licenses granted under this Agreement
by Servier or XOMA are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(34A) of the U.S. Bankruptcy Code.  The
Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property (including all Information related to such intellectual
property and rights of reference with respect to Regulatory Approvals), and
same, if not already in their possession, shall be promptly delivered to them
(a) upon any such commencement of a bankruptcy proceeding upon their written
request therefore, unless the Party subject to such proceeding continues to
perform all of its obligations under this Agreement, or (b) if not delivered or
granted under (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefore by
the non-subject Party.

 
69

--------------------------------------------------------------------------------

 

15.3           Force Majeure.  Each Party shall be excused from the performance
of its obligations under this Agreement to the extent that such performance is
prevented by force majeure (as defined below) and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the
condition.  For purposes of this Agreement, “force majeure” shall include
conditions beyond the control of the Parties, including an act of God, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe.


15.4           Notices.  Any notices given under this Agreement shall be in
writing, addressed to the Parties at the following addresses, and delivered by
person, by facsimile (with receipt confirmation), or by FedEx or other reputable
courier service.  Any such notice shall be deemed to have been given: (a) as of
the day of personal delivery; (b) one (1) day after the date sent by facsimile
service; or (c) on the day of successful delivery to the other Party confirmed
by the courier service.  Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.


If to XOMA:
XOMA Ireland Limited
   
26 Upper Pembroke Street
   
Dublin 2
   
Ireland
   
Attention: Company Secretary
   
FAX: 353 1 637 3989
       
With copies (which shall not constitute notice) to:
   
A & L Goodbody
   
North Wall Quay
   
IFSC
   
Dublin 1
   
Attention:  Seamus O’Croinin
   
FAX: 353 1 649 2649
       
If to Servier:
LES LABORATOIRES SERVIER
   
22 rue Garnier
   
92200 Neuilly Sur Seine
   
France
   
Attention: Direction de la Coopération Scientifique
 
FAX : +33.1.55.72.39.00
 


 
70

--------------------------------------------------------------------------------

 

15.5           Assignment.  Neither Party may assign or transfer this Agreement
or any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment without the other Party’s
consent to its Affiliates, including in connection with any re-domiciling of
such Party or its Affiliates, or to a Third Party successor to substantially all
of the business of such Party to which this Agreement relates (such Third Party,
an “Acquiror”), whether in a merger, sale of stock, sale of assets or other
transaction.  Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and/or obligations.  Any permitted assignment shall be binding on
the successors of the assigning Party.  Any assignment or attempted assignment
by either Party in violation of the terms of this Section 15.5 shall be null,
void and of no legal effect.


15.6           Performance by Affiliates.  Each Party may discharge any
obligations and exercise any right hereunder through any of its
Affiliates.  Each Party hereby guarantees the performance by its Affiliates of
such Party’s obligations under this Agreement, and shall cause its Affiliates to
comply with the provisions of this Agreement in connection with such
performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.


15.7           Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.


15.8           Severability.  If any of the provisions of this Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof.  The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.


15.9           No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.


15.10           Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.


15.11           Governing Law.  Resolution of all disputes, controversies or
claims arising out of, relating to or in connection with this Agreement or the
performance, enforcement, breach or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of [*], without regard to conflicts of law rules.

 
71

--------------------------------------------------------------------------------

 

15.12           Construction of this Agreement.  Except where the context
otherwise requires, wherever used, the use of any gender shall be applicable to
all genders, and the word “or” is used in the inclusive sense.  When used in
this Agreement, “including” means “including without limitation”.  References to
either Party include the successors and permitted assigns of that Party.  The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The Parties have each
consulted counsel of their choice regarding this Agreement and have jointly
prepared this Agreement, and, accordingly, no provisions of this Agreement shall
be construed against either Party on the basis that the Party drafted this
Agreement or any provision thereof.  If the terms of this Agreement conflict
with the terms of any Exhibit, then the terms of this Agreement shall
govern.  The official text of this Agreement and any Exhibits hereto, any notice
given or accounts or statements required by this Agreement, and any dispute
proceeding related to or arising hereunder, shall be in English.  In the event
of any dispute concerning the construction or meaning of this Agreement,
reference shall be made only to this Agreement as written in English and not to
any other translation into any other language.


15.13           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document.  Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.


[Signature page follows.]

 
72

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.
 


Les Laboratoires Servier
XOMA Ireland Limited
   
By:
By:
   
Name: [*]
Name: [*]
   
Title: [*]
Title: [*]
           
By:
     
Name: [*]
     
Title: [*]
         
Institut de Recherches Servier
     
By:
     
Name: [*]
     
Title: [*]
 

 
 
73

--------------------------------------------------------------------------------

 
 
Exhibits
 
Exhibit 1.88
Product Specifications
Exhibit 1.116
XOMA Background Patents as of Effective Date
Exhibit 1.119
XOMA Know-How as of Effective Date
Exhibit 3.3(a)
Initial Behçet’s Development Plan
Exhibit 3.4(a)
Initial T2D Development Plan
Exhibit 3.6(a)
FTE Rates
Exhibit 6.2
Initial Manufacturing Plan
Exhibit 6.11
Safety Data Exchange Agreement
Exhibit 7.1(a)
Third Party Agreements

 
 
 

--------------------------------------------------------------------------------

 

Exhibit 1.88
Product Specifications


[*]

 
 

--------------------------------------------------------------------------------

 

Exhibit 1.116
XOMA Background Patents as of Effective Date


FAMILY 1
Title: 
IL1-BETA BINDING ANTIBODIES AND FRAGMENTS THEREOF

Inventors: 
Linda Masat; Mary Haak-Frendscho; Gang Chen; Arnold Horwitz; Marina Roell



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
60/692,830
06/21/05
 
PCT
PCT/US06/024261
06/21/06
WO07/002261
US
11/472,813
06/21/2006
7,531,166
US
12/218,914
07/18/2008
7,582,742
US
12/463,741
05/11/2009
7,744,865
US
12/463,844
05/11/2009
7,744,866
US
12/464,006
05/11/2009
7,829,093
US
12/464,323
05/12/2009
2010-0055110A1
US
12/464,381
05/12/2009
2010-0061998A1
Australia
2006 262179
06/21/2006
AU2006262179 A1
Brazil
PI0612273-6
06/21/2006
BRPI0612273 A2
Canada
2,612,760
06/21/2006
CA2612760 A1
China
2006 80026551.9
06/21/2006
CN101228188 A
Europe:
06773749.4
06/21/2006
1899378
Austria
06773749.4
06/21/2006
1899378
Belgium
06773749.4
06/21/2006
1899378
Bulgaria
06773749.4
06/21/2006
1899378
Cyprus
06773749.4
06/21/2006
1899378
Czech Republic
06773749.4
06/21/2006
1899378
Denmark
06773749.4
06/21/2006
1899378
Estonia
06773749.4
06/21/2006
E004059
Finland
06773749.4
06/21/2006
1899378
France
06773749.4
06/21/2006
1899378
Germany
06773749.4
06/21/2006
60 2006 010 072.8-08
Greece
06773749.4
06/21/2006
1899378
Hungary
06773749.4
06/21/2006
E 007716
Iceland
06773749.4
06/21/2006
1899378
Ireland
06773749.4
06/21/2006
1899378
Italy
06773749.4
06/21/2006
73749BE/2009
Latvia
06773749.4
06/21/2006
1899378
Lithuania
06773749.4
06/21/2006
1899378
Luxembourg
06773749.4
06/21/2006
1899378
Monaco
06773749.4
06/21/2006
1899378
Netherlands
06773749.4
06/21/2006
1899378
Poland
06773749.4
06/21/2006
1899378
Portugal
06773749.4
06/21/2006
1899378
Romania
06773749.4
06/21/2006
1899378
Slovak Republic
06773749.4
06/21/2006
1899378
Slovenia
06773749.4
06/21/2006
1899378
Spain
06773749.4
06/21/2006
1899378


 
 

--------------------------------------------------------------------------------

 
 
Sweden
06773749.4
06/21/2006
1899378
Switzerland
06773749.4
06/21/2006
1899378
Turkey
06773749.4
06/21/2006
TR 2009 09878 T4
United Kingdom
06773749.4
06/21/2006
1899378
Europe
09 174 190.0
10/27/2009
2163562
Europe
10 179 088.9
09/23/2010
 
Europe
10 179 089.7
09/23/2010
 
Hong Kong
09100795.8
06/21/2006
1123560
Hong Kong
10107181.2
07/27/2010
 
Israel
188094
06/21/2006
 
Israel
202630
12/09/2009
 
India
320/CHENP/2008
06/21/2006
 
Japan
2008-518374
06/21/2006
2008-543340
Korea
10-2008-7001520
06/21/2006
KR20080039875 A
Mexico
MX/a/2007/016032
06/21/2006
 
New Zealand
565138
06/21/2006
 
Philippines
1-2007-502895
06/21/2006
 
Russian Federation
2008102135
06/21/2006
RU2008102135 A
Singapore
200718904-6
06/21/2006
 
South Africa
2008/00555
06/21/2006
2008/00555





FAMILY 2
Title: 
METHODS FOR TREATMENT OF IL-1BETA RELATED DISEASES

Inventors: 
Alan M. Solinger; Patrick J. Scannon; Robert J. Bauer; David Alleva



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
60/871,046
12/20/06
 
US Provisional
60/908,389
03/27/07
 
US Provisional
60/911,033
04/10/07
 
PCT
PCT/US07/088411
12/20/07
WO 08/077145
US
11/961,764
12/20/2007
7,695,718
US
12/710,842
02/23/2010
 
US
12/757,885
04/09/2010
 
Europe
07 869 675.4
12/20/2007
EP2094306 A2
Australia
2007333635
12/20/2007
AU2007333635 A1
Brazil
PI 0720928-2
12/20/2007
 
Canada
2,673,592
12/20/2007
 
China
200780051536.4
12/20/2007
CN 101616690A
Hong Kong
10102012.8
02/25/2010
1135323A
India
4626/DELNP/2009
12/20/2007
 
Indonesia
W00 2009 01721
12/20/2007
050.2064A
Japan
2009-543229
12/20/2007
2010-514694
Mexico
MX/a/2009/006709
12/20/2007
 
Russia
2009127066
12/20/2007
 
South Africa
2009/04660
12/20/2007
2009/04660



 
 

--------------------------------------------------------------------------------

 
 
FAMILY 3
Title: 
METHODS FOR TREATMENT OF GOUT

Inventors: 
Alan M. Solinger



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/015,633
12/20/2007
 
US Provisional
61/059,378
06/06/2008
 
US Provisional
61/095,191
09/08/2008
 
PCT
PCT/US08/087519
12/18/2008
WO 2009/086003
Australia
2008343085
07/12/2010
 
Canada
2,710,252
06/18/2010
 
China
200880126879.7
08/13/2010
 
Europe
08866346.3
12/18/2008
 
Mexico
MX/a2010/006823
06/18/2019
 
Russia
2010129783
07/20/2010
 





FAMILY 4
Title: 
METHODS FOR THE TREATMENT OF RHEUMATOID ARTHRITIS

Inventors:
Alan M. Solinger, Alexander Owyang



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/059,711
06/05/08
 
US Provisional
61/095,232
09/08/08
 
PCT
PCT/US09/46441
12/06/2010
WO 2009/149370
Canada
PCT/US09/46441
12/06/2010
 
Australia
PCT/US09/46441
 
To be filed by 01/06/11
Europe
PCT/US09/46441
 
To be filed by 01/06/11



 
FAMILY 5
Title: 
METHODS FOR TREATING OR PREVENTING IL-1BETA RELATED DISEASES

Inventors: 
Patrick J. Scannon, Alan M. Solinger, Robert J. Bauer



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/094,842
09/05/08
 
US Provisional
61/121,451
12/10/08
 
PCT
PCT/US09/56086
09/04/2009
WO 2010/028275


 
 

--------------------------------------------------------------------------------

 

FAMILY 6
Title: 
METHODS FOR IMPROVEMENT OF BETA CELL FUNCTION

Inventors: 
Patrick J. Scannon, Alan M. Solinger, Robert J. Bauer



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/094,857
09/05/08
 
US Provisional
61/121,486
12/10/08
 
PCT
PCT/US09/56084
09/04/2009
WO 2010/028273





FAMILY 7
Title:
CARDIOVASCULAR RELATED USES OF IL-1ΒETA ANTIBODIES AND BINDING FRAGMENTS THEREOF

Inventors: 
Patrick J. Scannon, Alan M. Solinger, Jeffrey D. Feldstein

 
COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/182,679
05/29/09
 
US Provisional
61/252,571
10/16/09
 
US Provisional
61/313,001
03/11/10
 
US
12/790,738
05/28/2010
 
PCT
PCT/US10/36761
05/28/2010
 





[*]

 
 

--------------------------------------------------------------------------------

 

Exhibit 1.119
XOMA Know-How as of Effective Date


[*]

 
 

--------------------------------------------------------------------------------

 

Exhibit 3.3(a)
Initial Behçet’s Development Plan


[*]

 
 

--------------------------------------------------------------------------------

 

Exhibit 3.4(a)
Initial T2D Development Plan

 
 

--------------------------------------------------------------------------------

 

Exhibit 3.6(a)
FTE Rates


2010 Budgeted Rates
Quality
$ [*]
Pilot Plant
$ [*]
Analytical Development
$ [*]
PAM
$ [*]
Manufacturing
$ [*]
Formulation Development
$ [*]
Materials Mgmt
$ [*]
Clinical Development
$ [*]
Regulatory Affairs
$ [*]
Bioanalytical Development
$ [*]
NonClinical Safety Evaluation
$ [*]
Pharmacokinetics
$ [*]



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.2
Initial Manufacturing Plan


[*]

 
 

--------------------------------------------------------------------------------

 

Exhibit 6.11
Safety Data Exchange Agreement

 
 

--------------------------------------------------------------------------------

 

Exhibit 7.1(a)
Third Party Agreements




 
·
Non-Exclusive XOMA License Agreement by and between XOMA Corporation (the
predecessor in interest of XOMA Ltd.) and Genentech, Inc., effective as of
December 30, 1998.1



 
·
[*]



 
·
License Agreement by and between the University of Zurich and XOMA (US) LLC,
effective as of April 11, 2007.3

 
 

--------------------------------------------------------------------------------

 
1
Assigned to XOMA Technology Ltd. pursuant to an Assignment and Assumption
Agreement between XOMA Ltd. and XOMA Technology Ltd., effective as of May 31,
1999.

 
2
[*]

 
3
Assigned to XOMA Technology Ltd. pursuant to an Assignment and Assumption
Agreement between XOMA (US) LLC and XOMA Technology Ltd., effective as of
December 30, 2010.

 
 

--------------------------------------------------------------------------------